
	

113 S1101 IS: Every Child Ready for College or Career Act of 2013
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1101
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Alexander (for
			 himself, Mr. Burr,
			 Mr. Isakson, Mr. Hatch, Mr.
			 Roberts, Mr. Kirk, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to ensure that every child is ready for college or a
		  career.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Every Child Ready for College or
			 Career Act of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Statement of purpose.
				Sec. 5. Table of contents of the
				Elementary and Secondary Education Act of 1965.
				TITLE I—Improving basic programs operated by State and local
				educational agencies
				Sec. 101. Statement of purpose.
				Sec. 102. Authorization of appropriations.
				Sec. 103. School improvement and State
				administration.
				Sec. 104. Basic program requirements.
				Sec. 105. Participation of children enrolled in private
				schools.
				Sec. 106. Title I funds follow the low-income child State
				option.
				Sec. 107. Academic assessments.
				Sec. 108. Evaluations.
				Sec. 109. Demonstrations of innovative practices.
				Sec. 110. General provisions.
				Sec. 111. National assessment of educational
				progress.
				TITLE II—High-quality teachers and principals
				Sec. 201. High-quality teachers and principals.
				TITLE III—Safe and healthy students
				Sec. 301. General provisions.
				TITLE IV—Empowering parents through quality charter
				schools
				Sec. 401. Purpose.
				Sec. 402. Program authorized.
				Sec. 403. Grants to support high-quality charter
				schools.
				Sec. 404. Facilities financing assistance.
				Sec. 405. National activities.
				Sec. 406. Records transfer.
				Sec. 407. Definitions.
				Sec. 408. Authorization of appropriations.
				Sec. 409. General provisions.
				TITLE V—State innovation and flexibility
				Sec. 501. Purposes.
				Sec. 502. Transferability of funds.
				Sec. 503. Waivers of statutory and regulatory
				requirements.
				Sec. 504. Maintenance of effort.
				Sec. 505. Plan approval process.
				TITLE VI—Extensions of authorizations
				Sec. 601. English learners and immigrant students.
				Sec. 602. Magnet school assistance.
				Sec. 603. Rural education achievement program.
				Sec. 604. Indian, Native Hawaiian, and Alaska Native
				Education.
				Sec. 605. Impact aid.
				Sec. 606. McKinney-Vento Homeless Assistance.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.Statement of
			 purposeThe purpose of this
			 Act is to restore freedom to parents, teachers, principals, Governors, and
			 local communities so that they can improve their local public schools.
		5.Table of contents of the Elementary and
			 Secondary Education Act of 1965Section 2 is amended to read as
			 follows:
			
				2.Table of contentsThe table of contents for this Act is as
				follows:
					
						Sec. 1. Short title.
						Sec. 2. Table of contents.
						TITLE I—IMPROVING THE ACADEMIC ACHIEVEMENT
				  OF THE DISADVANTAGED
						Sec. 1001. Statement of
				  purpose.
						Sec. 1002. Authorization of
				  appropriations.
						Sec. 1003. State
				  administration.
						Part A—Improving Basic Programs Operated by
				  Local Educational Agencies
						Subpart 1—Basic Program
				  Requirements
						Sec. 1111. State plans.
						Sec. 1112. Local educational agency
				  plans.
						Sec. 1113. Eligible school attendance
				  areas; schoolwide programs; targeted assistance programs.
						Sec. 1114. School identification and
				  assistance.
						Sec. 1115. Reserved.
						Sec. 1116. Reserved.
						Sec. 1117. Reserved.
						Sec. 1118. Parental
				  involvement.
						Sec. 1119. Qualifications for teachers
				  and paraprofessionals.
						Sec. 1120. Participation of children
				  enrolled in private schools.
						Sec. 1120A. Fiscal
				  requirements.
						Sec. 1120B. Coordination
				  requirements.
						Subpart 2—Allocations
						Sec. 1121. Grants for the outlying areas
				  and the Secretary of the Interior.
						Sec. 1122. Allocations to
				  States.
						Sec. 1124. Basic grants to local
				  educational agencies.
						Sec. 1124A. Concentration grants to
				  local educational agencies.
						Sec. 1125. Targeted grants to local
				  educational agencies.
						Sec. 1125AA. Adequacy of funding of
				  targeted grants to local educational agencies in fiscal years after fiscal year
				  2001.
						Sec. 1125A. Education finance incentive
				  grant program.
						Sec. 1126. Special allocation
				  procedures.
						Sec. 1127. Carryover and
				  waiver.
						Sec. 1128. Title I funds
				  follow the low-income child State option.
						Part B—Academic assessments 
						Sec. 1201. Grants for State assessments
				  and related activities.
						Sec. 1202. Grants for enhanced
				  assessment instruments.
						Sec. 1203. Funding.
						Part C—Education of Migratory
				  Children
						Sec. 1301. Program purpose.
						Sec. 1302. Program
				  authorized.
						Sec. 1303. State
				  allocations.
						Sec. 1304. State applications;
				  services.
						Sec. 1305. Secretarial approval; peer
				  review.
						Sec. 1306. Comprehensive needs
				  assessment and service-delivery plan; authorized activities.
						Sec. 1307. Bypass.
						Sec. 1308. Coordination of migrant
				  education activities.
						Sec. 1309. Definitions.
						Part D—Prevention and Intervention Programs
				  for Children and Youth who are Neglected, Delinquent, or At-Risk
					
					
						Sec. 1401. Purpose and program
				  authorization.
						Sec. 1402. Payments for programs under
				  this part.
						Subpart 1—State Agency
				  Programs
						Sec. 1411. Eligibility.
						Sec. 1412. Allocation of
				  funds.
						Sec. 1413. State reallocation of
				  funds.
						Sec. 1414. State plan and State agency
				  applications.
						Sec. 1415. Use of funds.
						Sec. 1416. Institution-wide
				  projects.
						Sec. 1417. Three-year programs or
				  projects.
						Sec. 1418. Transition
				  services.
						Sec. 1419. Evaluation; technical
				  assistance; annual model program.
						Subpart 2—Local Agency
				  Programs
						Sec. 1421. Purpose.
						Sec. 1422. Programs operated by local
				  educational agencies.
						Sec. 1423. Local educational agency
				  applications.
						Sec. 1424. Uses of funds.
						Sec. 1425. Program requirements for
				  correctional facilities receiving funds under this section.
						Sec. 1426. Accountability.
						Subpart 3—General Provisions
						Sec. 1431. Program
				  evaluations.
						Sec. 1432. Definitions.
						Part E—National Assessment of Title
				  I
						Sec. 1501. Evaluations.
						Part F—General Provisions
						Sec. 1601. Federal
				  regulations.
						Sec. 1602. Agreements and
				  records.
						Sec. 1603. State
				  administration.
						Sec. 1604. Local educational agency
				  spending audits.
						Sec. 1605. Prohibition against Federal
				  mandates, direction, or control.
						Sec. 1606. Rule of construction on
				  equalized spending.
						Sec. 1607. State report on dropout
				  data.
						TITLE II—PREPARING, TRAINING, AND
				  RECRUITING HIGH-QUALITY TEACHERS AND PRINCIPALS
						Sec. 2101. Purpose.
						Sec. 2102. Definitions.
						Sec. 2103. Authorizations of
				  appropriations.
						Part A—Fund for the improvement of teaching
				  and learning 
						Sec. 2104. Formula grants to States.
				  
						Sec. 2105. Subgrants to local
				  educational agencies.
						Sec. 2106. Local use of
				  funds.
						Sec. 2107.
				  Reporting.
						Sec. 2108. National
				  activities of demonstrated effectiveness.
						Sec. 2109. Prohibition
				  against Federal mandates, direction, or control.
						Sec. 2110. Supplement, not
				  supplant.
						Part B—Teacher incentive fund 
						Sec. 2201. Purposes;
				  definitions. 
						Sec. 2202. Teacher incentive
				  fund grants.
						Sec. 2203. Reports and
				  evaluations.
						Sec. 2204. Reservation of
				  funds.
						TITLE III—LANGUAGE INSTRUCTION FOR LIMITED
				  ENGLISH PROFICIENT AND IMMIGRANT STUDENTS
						Sec. 3001. Authorizations of
				  appropriations; condition on effectiveness of parts.
						Part A—English Language Acquisition,
				  Language Enhancement, and Academic Achievement Act
						Sec. 3101. Short title.
						Sec. 3102. Purposes.
						Subpart 1—Grants and Subgrants for
				  English Language Acquisition and Language Enhancement
						Sec. 3111. Formula grants to
				  States.
						Sec. 3112. Native American and Alaska
				  Native children in school.
						Sec. 3113. State and specially qualified
				  agency plans.
						Sec. 3114. Within-State
				  allocations.
						Sec. 3115. Subgrants to eligible
				  entities.
						Sec. 3116. Local plans.
						Subpart 2—Accountability and
				  Administration
						Sec. 3121. Evaluations.
						Sec. 3122. Achievement objectives and
				  accountability.
						Sec. 3123. Reporting
				  requirements.
						Sec. 3124. Coordination with related
				  programs.
						Sec. 3125. Rules of
				  construction.
						Sec. 3126. Legal authority under State
				  law.
						Sec. 3127. Civil rights.
						Sec. 3128. Programs for Native Americans
				  and Puerto Rico.
						Sec. 3129. Prohibition.
						Subpart 3—National
				  Activities
						Sec. 3131. National professional
				  development project.
						Subpart 4—Definitions
						Sec. 3141. Eligible entity.
						Part B—Improving Language Instruction
				  Educational Programs
						Sec. 3201. Short title.
						Sec. 3202. Purpose.
						Sec. 3203. Native American children in
				  school.
						Sec. 3204. Residents of the territories
				  and freely associated States.
						Subpart 1—Program Development and
				  Enhancement
						Sec. 3211. Financial assistance for
				  language instruction educational programs.
						Sec. 3212. Program enhancement
				  activities.
						Sec. 3213. Comprehensive school and
				  systemwide improvement activities.
						Sec. 3214. Applications.
						Sec. 3215. Capacity
				  building.
						Sec. 3216. Programs for Native Americans
				  and Puerto Rico.
						Sec. 3217. Evaluations.
						Sec. 3218. Construction.
						Subpart 2—Research, Evaluation, and
				  Dissemination
						Sec. 3221. Authority.
						Sec. 3222. Research.
						Sec. 3223. Academic excellence
				  awards.
						Sec. 3224. State grant
				  program.
						Sec. 3225. Instruction materials
				  development.
						Subpart 3—Professional
				  Development
						Sec. 3231. Professional development
				  grants.
						Subpart 4—Emergency Immigrant Education
				  Program
						Sec. 3241. Purpose.
						Sec. 3242. State administrative
				  costs.
						Sec. 3243. Withholding.
						Sec. 3244. State allotments.
						Sec. 3245. State
				  applications.
						Sec. 3246. Administrative
				  provisions.
						Sec. 3247. Uses of funds.
						Sec. 3248. Reports.
						Subpart 5—Administration
						Sec. 3251. Release time.
						Sec. 3252. Notification.
						Sec. 3253. Coordination and reporting
				  requirements.
						Part C—General Provisions
						Sec. 3301. Definitions.
						Sec. 3302. Parental
				  notification.
						Sec. 3303. National
				  Clearinghouse.
						Sec. 3304. Regulations.
						TITLE IV—SAFE AND HEALTHY STUDENTS
				  
						Sec. 4101. Purpose.
						Sec. 4102. Definitions.
						Sec. 4103. Formula grants to States.
				  
						Sec. 4104. Subgrants to local
				  educational agencies.
						Sec. 4105. Local educational
				  agency authorized activities.
						Sec. 4106. Supplement, not
				  supplant.
						Sec. 4107. Prohibited use of
				  funds.
						Sec. 4108. Authorization of
				  appropriations.
						TITLE V—PROMOTING INFORMED PARENTAL CHOICE
				  AND INNOVATIVE PROGRAMS
						Part A—Public Charter Schools
						Sec. 5201. Purpose.
						Sec. 5202. Program
				  authorized.
						Sec. 5203. Grants to support
				  high-quality charter schools. 
						Sec. 5204. Facilities financing
				  assistance.
						Sec. 5205. National
				  activities.
						Sec. 5206. Federal formula allocation
				  during first year and for successive enrollment expansions.
						Sec. 5207. Solicitation of input from
				  charter school operators.
						Sec. 5208. Records transfer.
						Sec. 5209. Paperwork
				  reduction.
						Sec. 5210. Definitions.
						Sec. 5211. Authorization of
				  appropriations.
						Part B—Magnet Schools
				  Assistance
						Sec. 5301. Findings and
				  purpose.
						Sec. 5302. Definition.
						Sec. 5303. Program
				  authorized.
						Sec. 5304. Eligibility.
						Sec. 5305. Applications and
				  requirements.
						Sec. 5306. Priority.
						Sec. 5307. Use of funds.
						Sec. 5308. Prohibition.
						Sec. 5309. Limitations.
						Sec. 5310. Evaluations.
						Sec. 5311. Authorization of
				  appropriations; reservation.
						TITLE VI—FLEXIBILITY AND
				  ACCOUNTABILITY
						Part A—Improving Academic
				  Achievement
						Subpart 1—Accountability
						Sec. 6111. Grants for State assessments
				  and related activities.
						Sec. 6112. Grants for enhanced
				  assessment instruments.
						Sec. 6113. Funding.
						Subpart 2—Funding Transferability for
				  State and Local Educational Agencies
						Sec. 6121. Short title.
						Sec. 6122. Purpose.
						Sec. 6123. Transferability of
				  funds.
						Subpart 3—State and Local Flexibility
				  Demonstration
						Sec. 6131. Short title.
						Sec. 6132. Purpose.
						Sec. 6133. General
				  provision.
						CHAPTER A—STATE FLEXIBILITY
				  AUTHORITY
						Sec. 6141. State
				  flexibility.
						Sec. 6142. Consolidation and use of
				  funds.
						Sec. 6143. Performance review and
				  penalties.
						Sec. 6144. Renewal of grant of
				  flexibility authority.
						CHAPTER B—LOCAL FLEXIBILITY
				  DEMONSTRATION
						Sec. 6151. Local flexibility
				  demonstration agreements.
						Sec. 6152. Consolidation and use of
				  funds.
						Sec. 6153. Limitations on administrative
				  expenditures.
						Sec. 6154. Performance review and
				  penalties.
						Sec. 6155. Renewal of local flexibility
				  demonstration agreement.
						Sec. 6156. Reports.
						Subpart 4—State Accountability for
				  Adequate Yearly Progress
						Sec. 6161. Accountability for adequate
				  yearly progress.
						Sec. 6162. Peer review.
						Sec. 6163. Technical
				  assistance.
						Sec. 6164. Report to
				  Congress.
						Part B—Rural Education
				  Initiative
						Sec. 6201. Short title.
						Sec. 6202. Purpose.
						Subpart 1—Small, Rural School
				  Achievement Program
						Sec. 6211. Use of applicable
				  funding.
						Sec. 6212. Grant program
				  authorized.
						Sec. 6213. Accountability.
						Subpart 2—Rural and Low-Income School
				  Program
						Sec. 6221. Program
				  authorized.
						Sec. 6222. Uses of funds.
						Sec. 6223. Applications.
						Sec. 6224. Accountability.
						Subpart 3—General Provisions
						Sec. 6231. Annual average daily
				  attendance determination.
						Sec. 6232. Supplement, not
				  supplant.
						Sec. 6233. Rule of
				  construction.
						Sec. 6234. Authorization of
				  appropriations.
						Part C—General Provisions
						Sec. 6301. Prohibition against Federal
				  mandates, direction, or control.
						Sec. 6302. Rule of construction on
				  equalized spending.
						TITLE VII—INDIAN, NATIVE HAWAIIAN, AND
				  ALASKA NATIVE EDUCATION
						Part A—Indian Education
						Sec. 7101. Statement of
				  policy.
						Sec. 7102. Purpose.
						Subpart 1—Formula Grants to Local
				  Educational Agencies
						Sec. 7111. Purpose.
						Sec. 7112. Grants to local educational
				  agencies and tribes.
						Sec. 7113. Amount of grants.
						Sec. 7114. Applications.
						Sec. 7115. Authorized services and
				  activities.
						Sec. 7116. Integration of services
				  authorized.
						Sec. 7117. Student eligibility
				  forms.
						Sec. 7118. Payments.
						Sec. 7119. State educational agency
				  review.
						Subpart 2—Special Programs and Projects
				  To Improve Educational Opportunities for Indian Children
						Sec. 7121. Improvement of educational
				  opportunities for Indian children.
						Sec. 7122. Professional development for
				  teachers and education professionals.
						Subpart 3—National
				  Activities
						Sec. 7131. National research
				  activities.
						Sec. 7132. In-service training for
				  teachers of Indian children.
						Sec. 7133. Fellowships for Indian
				  students.
						Sec. 7134. Gifted and talented Indian
				  students.
						Sec. 7135. Grants to tribes for
				  education administrative planning and development.
						Sec. 7136. Improvement of educational
				  opportunities for adult Indians.
						Subpart 4—Federal
				  Administration
						Sec. 7141. National Advisory Council on
				  Indian Education.
						Sec. 7142. Peer review.
						Sec. 7143. Preference for Indian
				  applicants.
						Sec. 7144. Minimum grant
				  criteria.
						Subpart 5—Definitions; Authorizations of
				  Appropriations
						Sec. 7151. Definitions.
						Sec. 7152. Authorizations of
				  appropriations.
						Part B—Native Hawaiian
				  Education
						Sec. 7201. Short title.
						Sec. 7202. Findings.
						Sec. 7203. Purposes.
						Sec. 7204. Native Hawaiian Education
				  Council and island councils.
						Sec. 7205. Program
				  authorized.
						Sec. 7206. Administrative
				  provisions.
						Sec. 7207. Definitions.
						Part C—Alaska Native Education
						Sec. 7301. Short title.
						Sec. 7302. Findings.
						Sec. 7303. Purposes.
						Sec. 7304. Program
				  authorized.
						Sec. 7305. Administrative
				  provisions.
						Sec. 7306. Definitions.
						TITLE VIII—IMPACT AID
						Sec. 8001. Purpose.
						Sec. 8002. Payments relating to Federal
				  acquisition of real property.
						Sec. 8003. Payments for eligible
				  federally connected children.
						Sec. 8004. Policies and procedures
				  relating to children residing on Indian lands.
						Sec. 8005. Application for payments
				  under sections 8002 and 8003.
						Sec. 8007. Construction.
						Sec. 8008. Facilities.
						Sec. 8009. State consideration of
				  payments in providing State aid.
						Sec. 8010. Federal
				  administration.
						Sec. 8011. Administrative hearings and
				  judicial review.
						Sec. 8012. Forgiveness of
				  overpayments.
						Sec. 8013. Definitions.
						Sec. 8014. Authorization of
				  appropriations.
						TITLE IX—GENERAL PROVISIONS
						Part A—Definitions
						Sec. 9101. Definitions.
						Sec. 9102. Applicability of
				  title.
						Sec. 9103. Applicability to Bureau of
				  Indian Affairs operated schools.
						Part B—Flexibility in the use of
				  Administrative and Other Funds
						Sec. 9201. Consolidation of State
				  administrative funds for elementary and secondary education
				  programs.
						Sec. 9202. Single local educational
				  agency States.
						Sec. 9203. Consolidation of funds for
				  local administration.
						Sec. 9204. Consolidated set-aside for
				  Department of the Interior funds.
						Part C—Coordination of Programs;
				  Consolidated State and Local Plans and Applications
						Sec. 9301. Purpose.
						Sec. 9302. Optional consolidated State
				  plans or applications.
						Sec. 9303. Consolidated
				  reporting.
						Sec. 9304. General applicability of
				  State educational agency assurances.
						Sec. 9305. Consolidated local plans or
				  applications.
						Sec. 9306. Other general
				  assurances.
						Part D—Waivers
						Sec. 9401. Waivers of statutory and
				  regulatory requirements.
						Part E—Uniform Provisions
						Subpart 1—Private Schools 
						Sec. 9501. Participation by private
				  school children and teachers.
						Sec. 9502. Standards for
				  by-pass.
						Sec. 9503. Complaint process for
				  participation of private school children.
						Sec. 9504. By-pass determination
				  process.
						Sec. 9505. Prohibition against funds for
				  religious worship or instruction.
						Sec. 9506. Private, religious, and home
				  schools.
						Subpart 2—Other Provisions
						Sec. 9522. Prohibition regarding State
				  aid.
						Sec. 9523. Privacy of assessment
				  results.
						Sec. 9524. School prayer.
						Sec. 9525. Equal access to public school
				  facilities.
						Sec. 9526. General
				  prohibitions.
						Sec. 9527. Prohibitions on Federal
				  Government and use of Federal funds.
						Sec. 9528. Armed Forces recruiter access
				  to students and student recruiting information.
						Sec. 9529. Prohibition on federally
				  sponsored testing.
						Sec. 9530. Limitations on national
				  testing or certification for teachers.
						Sec. 9531. Prohibition on nationwide
				  database.
						Sec. 9532. Unsafe school choice
				  option.
						Sec. 9533. Prohibition on
				  discrimination.
						Sec. 9534. Civil rights.
						Sec. 9535. Rulemaking.
						Sec. 9536. Severability.
						Sec. 9537. Transfer of school
				  disciplinary records.
						Subpart 3—Teacher Liability
				  Protection
						Sec. 9541. Short title.
						Sec. 9542. Purpose.
						Sec. 9543. Definitions.
						Sec. 9544. Applicability.
						Sec. 9545. Preemption and election of
				  State nonapplicability.
						Sec. 9546. Limitation on liability for
				  teachers.
						Sec. 9547. Allocation of responsibility
				  for noneconomic loss.
						Sec. 9548. Effective date.
						Subpart 4—Internet safety 
						Sec. 9551. Internet safety.
						Subpart 5—Gun Possession
						Sec. 9561. Gun-free
				  requirements.
						Subpart 6—Environmental Tobacco
				  Smoke
						Sec. 9571. Short title.
						Sec. 9572. Definitions.
						Sec. 9573. Nonsmoking policy for
				  children's services.
						Sec. 9574. Preemption.
						Part F—Evaluations
						Sec. 9601. Evaluations.
						Part G—Approval and disapproval of State
				  plans and local applications 
						Sec. 9701. Approval and
				  disapproval of State plans.
						Sec. 9702. Approval and
				  disapproval of local educational agency applications.
					
				.
		IImproving basic
			 programs operated by State and local educational agencies
			101.Statement of
			 purposeSection 1001 (20
			 U.S.C. 6301) is amended to read as follows:
				
					1001.Statement of
				purposeThe purpose of this
				title is to ensure that all children have a fair, equal, and significant
				opportunity to receive a high-quality education that prepares them for
				postsecondary education or the workforce, without the need for remediation, and
				to close the achievement gap between high- and low-performing children,
				especially the achievement gaps between minority and nonminority students, and
				between disadvantaged children and their more advantaged
				peers.
					.
			102.Authorization
			 of appropriationsSection 1002
			 (20 U.S.C. 6302) is amended to read as follows:
				
					1002.Authorization
				of appropriations
						(a)Local
				educational agency grantsFor the purpose of carrying out part A,
				there are authorized to be appropriated $14,974,091,000 for each of fiscal
				years 2014 through 2018.
						(b)State
				assessmentsFor the purpose of carrying out part B, there are
				authorized to be appropriated $368,900,000 for each of fiscal years 2014
				through 2018.
						(c)Education of
				migratory childrenFor the purpose of carrying out part C, there
				are authorized to be appropriated $372,751,000 for each of fiscal years 2014
				through 2018.
						(d)Prevention and
				intervention programs for youth who are neglected, delinquent, or at
				riskFor the purpose of carrying out part D, there are authorized
				to be appropriated $47,614,000 for each of fiscal years 2014 through
				2018.
						(e)Federal
				activitiesFor the purpose of carrying out section 1501, there
				are authorized to be appropriated such sums as may be necessary for each of
				fiscal years 2014 through
				2018.
						.
			103.School
			 improvement and State administrationThe Act (20 U.S.C. 6301 et seq.) is
			 amended—
				(1)by striking
			 section 1003;
				(2)by redesignating
			 section 1004 as section 1003; and
				(3)in section 1003,
			 as redesignated by paragraph (2)—
					(A)in subsection
			 (a), by striking subsection (b) and inserting subsections
			 (b) and (c); and
					(B)by adding at the
			 end the following:
						
							(c)Technical
				assistance and support
								(1)In
				generalEach State may reserve not more than 4 percent of the
				amount the State receives under subpart 2 of part A for a fiscal year to carry
				out paragraph (2) and to carry out the State educational agencies
				responsibilities under section 1114(a), including carrying out the State
				educational agency's statewide system of technical assistance and support for
				local educational agencies.
								(2)UsesOf
				the amount reserved under paragraph (1) for any fiscal year, the State
				educational agency—
									(A)shall allocate
				not less than 95 percent of the amount directly to local educational agencies
				for schools identified by the State under section 1114(a)(1)(B), for activities
				under section 1114(b); or
									(B)may, with the
				approval of the local educational agency, directly provide for such activities
				or arrange for their provision through other entities, such as school support
				teams or educational service
				agencies.
									.
					104.Basic program
			 requirementsSubpart 1 of part
			 A of title I (20 U.S.C. 6311 et seq.) is amended—
				(1)by striking
			 sections 1111 through 1117 and inserting the following:
					
						1111.State
				plans
							(a)Plans
				required
								(1)In
				generalFor any State desiring to receive a grant under this
				part, the State educational agency shall submit to the Secretary a plan,
				developed by the State educational agency in consultation with local
				educational agencies, teachers, principals, pupil services personnel,
				administrators, other staff, and parents, that satisfies the requirements of
				this section.
								(2)Consolidated
				planA State plan submitted under paragraph (1) may be submitted
				as part of a consolidated plan under section 9302.
								(3)Peer review and
				secretarial approval
									(A)In
				generalThe Secretary shall—
										(i)establish a
				peer-review process to assist in the review of State plans;
										(ii)establish
				multidisciplinary peer review teams and appoint their members, including
				representatives of teachers, State educational agencies, local educational
				agencies, and those with practical experience in implementing academic
				standards, assessments, accountability, the needs of low-performing schools,
				and other educational needs of students; and
										(iii)approve a State
				plan within 45 days of its submission unless the Secretary presents a body of
				substantial, high-quality education research that clearly demonstrates that the
				State's plan does not meet the requirements of this section and is likely to be
				ineffective or is inappropriate for its intended purposes.
										(B)Purpose of peer
				reviewThe peer review process shall be designed to—
										(i)promote effective
				implementation of State-developed challenging academic standards through State
				and local innovation; and
										(ii)provide
				transparent feedback to States designed to strengthen the States' plans.
										(C)Standard and
				nature of reviewPeer reviewers shall conduct a good faith review
				of State plans in their totality and in deference to State and local judgments,
				with the goal of promoting State- and local-led innovation.
									(4)State plan
				determination, demonstration, and revisionIf the Secretary
				determines that the State plan does not meet the requirements of this
				subsection or subsection (b) or (c), the Secretary shall, prior to declining to
				approve a State plan—
									(A)immediately
				notify the State of such determination;
									(B)provide a
				detailed description of the specific requirements of this subsection or
				subsection (b) or (c) of the State plan that the Secretary determines fails to
				meet such requirements;
									(C)offer the State
				an opportunity to revise and resubmit its plan within 60 days of such
				determination;
									(D)provide technical
				assistance, upon request of the State, in order to assist the State to meet the
				requirements of this subsection or subsection (b) or (c); and
									(E)conduct a public
				hearing within 30 days of such resubmission, with public notice provided not
				less than 15 days before such hearing.
									(5)State plan
				disapprovalThe Secretary shall have the authority to disapprove
				a State plan if the State has been notified and offered an opportunity to
				revise and submit with technical assistance under paragraph (4), and—
									(A)the State does
				not revise and resubmit its plan; or
									(B)the State revises
				and resubmits a plan that the Secretary determines does not meet the
				requirements of this part after a hearing conducted under paragraph
				(4)(E).
									(6)LimitationsThe
				Secretary shall not have the authority to require a State, as a condition of
				approval of the State plan, to—
									(A)include in, or
				delete from, such plan 1 or more specific elements of the State’s academic
				content standards or academic achievement standards;
									(B)use specific
				academic assessment instruments or items;
									(C)include in, or
				delete from, such a plan any criterion that specifies, defines, or prescribes
				the standards or measures that State or local educational agencies use to
				establish, implement, or improve—
										(i)State
				standards;
										(ii)assessments;
										(iii)State
				accountability systems;
										(iv)systems that
				measure student growth;
										(v)measures of other
				academic indicators; or
										(vi)teacher and
				principal evaluation systems; or
										(D)require the
				collection, publication, or transmission to the Department of individual
				student data that is not expressly required to be collected under this
				Act.
									(7)Public
				reviewAll written communications, feedback, and notifications
				under this subsection shall be conducted in a manner that is transparent and
				immediately made available to the public through the Department website,
				including—
									(A)plans submitted
				or resubmitted by a State;
									(B)peer review
				comments;
									(C)State plan
				determinations by the Secretary, including approvals or disapprovals;
				and
									(D)public hearings
				under this section.
									(8)Duration of the
				plan
									(A)In
				generalEach State plan shall—
										(i)remain in effect
				for the duration of the State’s participation under this part; and
										(ii)be periodically
				reviewed and revised as necessary by the State educational agency to reflect
				changes in the State’s strategies and programs under this part.
										(B)Additional
				informationA State shall notify the Secretary if a State makes
				significant changes to its plan, such as the adoption of new State academic
				content standards, State academic achievement standards, new academic
				assessments, or changes to its accountability system under subsection
				(b)(3).
									(9)Failure to meet
				requirementsIf a State fails to meet any of the requirements of
				this section, then the Secretary may withhold funds for State administration
				under this part until the Secretary determines that the State has fulfilled
				those requirements.
								(b)Academic
				standards, academic assessments, and State accountability systems
								(1)Challenging
				state academic standards
									(A)In
				generalEach State shall provide an assurance that the State has
				adopted challenging academic content standards and student academic achievement
				standards that will be used by the State, its local educational agencies, and
				its schools to carry out this part.
									(B)Same
				standardsThe standards required by subparagraph (A) shall be the
				same standards that the State applies to all public schools and public school
				children in the State.
									(C)SubjectsThe
				State shall have such standards in mathematics, reading or language arts, and
				science, and any other subjects as determined by the State, which shall include
				the same knowledge, skills, and levels of achievement expected of all children
				in the State.
									(D)AlignmentEach
				State shall provide an assurance to the Secretary that the State’s challenging
				academic content standards are aligned with—
										(i)entrance
				requirements, without the need for academic remediation, for an institution of
				higher education in the State; and
										(ii)State
				performance measures identified in the State plan under section 113(b) of the
				Carl D. Perkins Career and Technical Education Act of 2006.
										(E)Alternate
				academic achievement standardsNotwithstanding any other
				provision of this paragraph, a State may, through a documented and validated
				standards-setting process, adopt alternate academic achievement standards for
				students with the most significant cognitive disabilities who take an alternate
				assessment, provided those standards—
										(i)are aligned with
				the State’s challenging academic content standards under subparagraph
				(A);
										(ii)promote access
				to the general curriculum; and
										(iii)reflect
				professional judgment of the highest achievement standards attainable by those
				students.
										(F)Modified
				academic achievement standardsNotwithstanding any other
				provision of this paragraph, a State may, through a documented and validated
				standards-setting process, adopt modified academic achievement standards for
				students who have disabilities that preclude them from meeting State student
				achievement standards within the academic year covered by a student’s
				individualized education program under section 614(d) of the Individuals with
				Disabilities Education Act, provided those standards—
										(i)are aligned with
				the State’s challenging academic content standards under subparagraph (A) for
				the grade in which the student is enrolled; and
										(ii)are challenging
				for such eligible students, but may be less difficult than the grade-level
				academic achievement standards under this section.
										(G)English
				language proficiency standardsEach State plan shall provide an
				assurance that the State has adopted English language proficiency standards
				that are aligned with the State’s challenging academic content standards under
				subparagraph (A). Such standards shall—
										(i)ensure
				proficiency in each of the domains of speaking, listening, reading, and
				writing;
										(ii)address the
				different proficiency levels of English language learners; and
										(iii)be aligned with
				the State’s academic content standards in reading or language arts so that
				achieving proficiency against the State’s English language proficiency
				standards indicates a sufficient knowledge of English to measure validly and
				reliably the student’s achievement on the State’s reading or language arts
				standards.
										(H)Prohibitions
										(i)Standards
				review or approvalA State shall not be required to submit any
				standards developed under this subsection for academic content or student
				academic achievement to the Secretary for review or approval.
										(ii)Federal
				controlThe Secretary shall not have the authority to mandate,
				direct, control, or exercise any direction or supervision over the academic
				content standards or academic achievement standards adopted or implemented by a
				State.
										(I)Existing
				standardsNothing in this part shall prohibit a State from
				revising, consistent with this section, any standard adopted under this part
				before or after the date of enactment of the Every Child Ready for College or
				Career Act of 2013.
									(2)Academic
				assessments
									(A)In
				generalEach State plan shall provide an assurance that the State
				educational agency, in consultation with local educational agencies, has
				implemented a set of high-quality, yearly student academic assessments that
				include, at a minimum, academic assessments in mathematics and reading or
				language arts that will be used as the primary means of determining the yearly
				performance of each school in the State in enabling all children to meet the
				State’s challenging student academic achievement standards.
									(B)RequirementsEach
				State plan shall provide an assurance that such assessments—
										(i)are the same
				academic assessments used to measure the achievement of all students;
										(ii)are aligned with
				the State’s challenging academic content and student academic achievement
				standards, and provide coherent information about student attainment of such
				standards;
										(iii)are used for
				purposes for which such assessments are valid and reliable, be of adequate
				technical quality for each purpose required under this Act, and be consistent
				with relevant, nationally recognized professional and technical
				standards;
										(iv)(I)measure the annual
				academic achievement of all students against the State’s challenging academic
				achievement standards in mathematics and reading or language arts, and be
				administered—
												(aa)in each of grades 3 through 8;
				and
												(bb)at least once in grades 9 through 12;
				and
												(II)measure the academic achievement of all
				students against the State’s challenging academic achievement standards in
				science, and be administered not less than one time, during—
												(aa)grades 3 through 5;
												(bb)grades 6 through 8; and
												(cc)grades 9 through 12;
												(v)involve multiple
				up-to-date measures of student academic achievement;
										(vi)provide
				for—
											(I)the participation
				in such assessments of all students;
											(II)the reasonable
				adaptations and accommodations for children with disabilities (as defined in
				section 602(3) of the Individuals with Disabilities Education Act) necessary to
				measure the academic achievement of such children relative to State academic
				content and student academic achievement standards;
											(III)alternate
				assessments aligned with grade-level academic content and academic achievement
				standards, unless the State develops alternate assessments aligned with—
												(aa)alternate
				academic achievement standards, consistent with subparagraph (C), for students
				with the most significant cognitive disabilities; or
												(bb)modified
				academic achievement standards consistent with subparagraph (C); and
												(IV)the inclusion of
				English language learners, who shall be assessed in a valid and reliable manner
				and provided reasonable accommodations on assessments administered to such
				students under this paragraph, including, to the extent practicable,
				assessments in the language and form most likely to yield accurate data on what
				such students know and can do in academic content areas, until such students
				have achieved English language proficiency, as determined under paragraph
				(1)(G);
											(vii)produce
				individual student interpretive, descriptive, and diagnostic reports,
				consistent with clause (iii), that allow parents, teachers, and principals to
				understand and address the specific academic needs of students, and include
				information regarding achievement on academic assessments, and that are
				provided to parents, teachers, and principals in a timely manner after the
				assessment is given, in an understandable and uniform format; and
										(viii)enable results
				to be disaggregated within each State, local educational agency, and school,
				by—
											(I)each major racial
				and ethnic group;
											(II)economically
				disadvantaged students as compared to students who are not economically
				disadvantaged;
											(III)students with
				disabilities as compared to nondisabled students;
											(IV)English
				proficiency status;
											(V)gender;
				and
											(VI)migrant
				status.
											(C)Students with
				disabilities
										(i)Alternate
				standardsA State may provide for alternate assessments aligned
				with alternate academic achievement standards for students with the most
				significant cognitive disabilities, if the State—
											(I)establishes and
				monitors implementation of clear and appropriate guidelines for individualized
				education program teams (as defined in section 614(d)(1)(B) of the Individuals
				with Disabilities Education Act) (referred to in this section as IEP
				Teams) to apply in determining when a child’s significant cognitive
				disability justifies assessment based on alternate academic achievement
				standards;
											(II)ensures that the
				parents of those students are informed that their child’s academic achievement
				will be based on alternate academic achievement standards;
											(III)documents that
				students with the most significant cognitive disabilities are, to the extent
				practicable, included in the general curriculum, and in assessments aligned
				with that curriculum;
											(IV)develops,
				disseminates information on, and promotes the use of appropriate accommodations
				to increase the number of students with disabilities who are tested against
				academic achievement standards for the grade in which a student is enrolled;
				and
											(V)ensures that
				regular and special education teachers and other appropriate staff know how to
				administer assessments, including making appropriate use of accommodations, for
				students with disabilities.
											(ii)Modified
				standardsA State may assess students with disabilities based on
				modified academic achievement standards, if the State—
											(I)establishes and
				ensures implementation of clear and appropriate guidelines for IEP Teams to
				apply in determining which students with disabilities are eligible to be
				assessed based on modified academic achievement standards, which criteria, at a
				minimum, shall include—
												(aa)whether the
				student’s disability has precluded the student from achieving grade-level
				proficiency, as demonstrated by objective evidence, such as the student’s
				performance on the State’s regular assessments or on other assessments that can
				validly demonstrate academic achievement; and
												(bb)whether the
				student’s progress in response to appropriate instruction, including special
				education and related services designed to address the student’s individual
				needs, is such that, even if significant growth occurs, the IEP Team is
				reasonably certain that the student will not achieve to grade-level within the
				year covered by the IEP, which progress shall be based on multiple
				measurements, over a period of time, that are valid for the subjects being
				assessed;
												(II)ensures that, if
				a student’s IEP includes goals for a subject assessed based on modified
				academic achievement standards, those goals are based on academic content
				standards for the grade in which the student is enrolled;
											(III)ensures that
				parents of students with disabilities who are assessed against modified
				academic achievement standards are informed that their child’s achievement will
				be measured based on modified academic achievement standards;
											(IV)ensures that the
				alternate assessment yields results that measure the achievement of those
				students separately in reading or language arts, mathematics, and science
				relative to the modified academic achievement standards;
											(V)ensures that
				students who are assessed based on modified academic achievement standards have
				access to the curriculum, including instruction, for the grade in which the
				students are enrolled; and
											(VI)establishes and
				monitors implementation of clear and appropriate guidelines for IEP Teams to
				apply in developing and implementing IEPs for students who are assessed based
				on modified academic achievement standards.
											(D)Language
				assessmentsEach State plan shall identify the languages other
				than English that are present to a significant extent in the participating
				student population and indicate the languages for which yearly student academic
				assessments are not available and are needed, and such State shall make every
				effort to develop such assessments as are necessary.
									(E)Assessments of
				english language proficiencyEach State plan shall provide an
				assurance that local educational agencies in the State will provide for an
				annual assessment of English proficiency (measuring students’ speaking,
				listening, reading, and writing skills in English) of all English language
				learners in the schools served by the State educational agency, except that
				each local educational agency shall have discretion to exempt any student who
				has been assessed as proficient in listening, speaking, reading, or writing
				English from the corresponding portion of the assessment.
									(F)DeferralA
				State may defer the commencement, or suspend the administration, but not cease
				the development, of the assessments described in this paragraph, for 1 year for
				each year for which the amount appropriated for grants under part B is less
				than $368,900,000.
									(G)ConstructionNothing
				in this paragraph shall be construed to prescribe or prohibit the use of the
				academic assessments described in this part for student promotion or graduation
				purposes.
									(3)State
				accountability system
									(A)In
				generalEach State plan shall provide an assurance that the State
				has developed and is implementing a single, statewide State accountability
				system that will be based on the challenging academic content standards and
				student academic achievement standards adopted by the State, and other academic
				indicators related to student achievement identified by the State, to ensure
				that all students graduate from high school prepared for postsecondary
				education or the workforce without the need for remediation and that, at a
				minimum—
										(i)annually measures
				academic achievement of all public school students in the State towards meeting
				the State’s challenging academic achievement standards established by the State
				in mathematics and reading or language arts, which may include measures of
				student growth to such standards and any other valid and reliable academic
				indicators related to student achievement;
										(ii)establishes a
				system of annually identifying and differentiating among all public schools in
				the State based on student academic achievement and any other factors
				determined appropriate by the State and also takes into account—
											(I)achievement gaps
				between each category of students described in subclauses (I) through (IV) of
				paragraph (2)(B)(viii);
											(II)overall
				performance of all students and of each category of students described in
				subclauses (I) through (IV) of paragraph (2)(B)(viii); and
											(III)secondary
				school graduation rates, as appropriate;
											(iii)for public
				schools participating under this part, includes a system for annually—
											(I)identifying such
				schools that are in need of strategies for improving student academic
				achievement and any other measures determined appropriate by the State;
				and
											(II)providing
				assistance to local educational agencies to develop and implement appropriate
				strategies for improving identified schools;
											(iv)provides a clear
				and understandable explanation of the method of identifying schools under
				clause (iii);
										(v)measures the
				annual progress of not less than 95 percent of each category of students
				described in subclauses (I) through (IV) of paragraph (2)(B)(viii) who are
				enrolled in the school and are required to take the assessments under paragraph
				(2); and
										(vi)measures the
				high school graduation rate for each category of students described in
				subclauses (I) through (IV) of paragraph (2)(B)(viii).
										(B)Prohibition on
				regulationNothing in this subsection shall be construed to
				permit the Secretary to establish any criterion that specifies, defines, or
				prescribes the standards or measures that State or local educational agencies
				use to establish, implement, or improve—
										(i)State
				standards;
										(ii)assessments;
										(iii)State
				accountability systems;
										(iv)systems that
				measure student growth;
										(v)measures of other
				academic indicators; or
										(vi)teacher and
				principal evaluation systems.
										(c)Provisions To
				support teaching and learningEach State plan shall provide an
				assurance that—
								(1)the State will
				notify local educational agencies, schools, teachers, parents, and the public
				of the academic content standards, student academic achievement standards,
				academic assessments, and State accountability system, developed under this
				section;
								(2)the State
				educational agency will assist each local educational agency and school
				affected by the State plan to meet the requirements of this part; and
								(3)low-income and
				minority children, enrolled in schools assisted under this part, are served by
				effective teachers and principals and have access to a high-quality
				instructional program in the core academic subjects, and the State shall adopt
				measures to evaluate and publicly report the progress of the State educational
				agency with respect to such steps.
								(d)Other
				assurancesEach State plan shall contain an assurance
				that—
								(1)the State will
				participate in biennial State academic assessments of 4th and 8th grade reading
				and mathematics under the National Assessment of Educational Progress carried
				out under section 303(b)(3) of the National Assessment of Educational Progress
				Authorization Act if the Secretary pays the costs of administering such
				assessments;
								(2)the State
				educational agency will modify or eliminate State fiscal and accounting
				barriers so that schools can easily consolidate funds from other Federal,
				State, and local sources in order to improve educational opportunities and
				reduce unnecessary fiscal and accounting requirements;
								(3)the State
				educational agency will support the collection and dissemination to local
				educational agencies and schools of effective parental involvement
				practices;
								(4)the State
				educational agency will provide the least restrictive and burdensome
				regulations for local educational agencies and individual schools participating
				in a program assisted under this part;
								(5)the State
				educational agency will ensure that local educational agencies, to the extent
				feasible, in developing and implementing programs under this part, will work in
				consultation with outside intermediary organizations or individuals who have
				expertise in using strategies and programs based on scientifically valid
				research to improve teaching, learning, and schools; and
								(6)the State
				educational agency has appropriate procedures and safeguards in place to ensure
				the validity of the assessment process.
								(e)Reports
								(1)Annual state
				report card
									(A)In
				generalA State that receives assistance under this part shall
				prepare and disseminate widely to the public an annual State report
				card.
									(B)ImplementationThe
				State report card shall be—
										(i)concise;
				and
										(ii)presented in an
				understandable and uniform format.
										(C)Required
				informationThe State shall include in its annual State report
				card—
										(i)information, in
				the aggregate, on student achievement on the State academic assessments
				described in subsection (b)(2) (disaggregated by each category of students
				described in subsection (b)(2)(B)(viii));
										(ii)the percentage
				of students tested (disaggregated by each category of students described in
				subsection (b)(2)(B)(viii));
										(iii)information on
				any other indicator used by the State to determine student achievement under
				subsection (b)(3) (disaggregated by each category of students described in
				subsection (b)(2)(B)(viii));
										(iv)graduation rates
				for secondary school students consistent with subsection (b)(3)(A)(vi);
										(v)the professional
				qualifications of teachers in the State and the percentage of such teachers
				teaching with emergency or provisional credentials, in the aggregate and
				disaggregated by high-poverty compared to low-poverty schools which, for the
				purpose of this clause, means schools in the top quartile of poverty and the
				bottom quartile of poverty in the State;
										(vi)information on
				the performance of local educational agencies and schools in the State;
				and
										(vii)for a State
				that implements a teacher and principal evaluation system consistent with title
				II, the evaluation results of teachers and principals, except that such
				information shall not provide individually identifiable information on
				individual teachers or principals.
										(D)Financial
				informationThe State shall include in its annual State report
				card the per-pupil expenditures of Federal, State, and local funds for each
				local educational agency in the State for the preceding fiscal year.
									(E)Optional
				informationThe State may include in its annual State report card
				such other information as the State believes will best provide parents,
				students, and other members of the public with information regarding the
				progress of each of the State’s public schools.
									(2)Annual local
				educational agency report cards
									(A)Report
				cardsA local educational agency that receives assistance under
				this part shall prepare and disseminate, in accordance with subparagraph (E),
				an annual local educational agency report card.
									(B)Minimum
				requirementsThe local educational agency shall include in its
				report card the information described in paragraph (1)(C) as applied to the
				local educational agency and each school served by the local educational
				agency, and—
										(i)in the case of a
				local educational agency, information that shows how students served by the
				local educational agency achieved on the statewide academic assessment compared
				to students in the State as a whole; and
										(ii)in the case of a
				school, information that shows how the school’s students’ achievement on the
				statewide academic assessments compared to students in the local educational
				agency and the State as a whole.
										(C)Financial
				informationThe local educational agency shall include in its
				annual local educational agency report card the per-pupil expenditures of
				Federal, State, and local funds for each school served by the agency for the
				preceding fiscal year.
									(D)Other
				informationA local educational agency may include in its annual
				local educational agency report card any other appropriate information, whether
				or not such information is included in the annual State report card.
									(E)Public
				dissemination
										(i)In
				generalExcept as provided in clause (ii), a local educational
				agency shall—
											(I)publicly
				disseminate the information described in this paragraph to all schools in the
				school district served by the local educational agency and to all parents of
				students attending such schools in an understandable and uniform format;
				and
											(II)make the
				information widely available through public means, such as posting on the
				Internet, distribution to the media, and distribution through public
				agencies.
											(ii)ExceptionIf
				a local educational agency issues a report card for all students, the local
				educational agency may include the information described in this paragraph as
				part of such report.
										(3)Preexisting
				report cardsA State educational agency or local educational
				agency that was providing public report cards on the performance of students,
				schools, local educational agencies, or the State prior to the date of
				enactment of the Every Child Ready for
				College or Career Act of 2013, may use such report cards for the
				purpose of disseminating information under this subsection if the report card
				is modified, as may be needed, to contain the information required by this
				subsection.
								(4)Annual State
				report to the secretaryEach State educational agency receiving
				assistance under this part shall report annually to the Secretary, and make
				widely available within the State—
									(A)information on
				the achievement of students on the academic assessments required under
				subsection (b)(2), including the disaggregated results for each category of
				students described in subsection (b)(2)(B)(viii);
									(B)information on
				the acquisition of English proficiency by children who are English language
				learners;
									(C)the number and
				names of the schools identified under section 1114(a)(1)(B), and the school
				assistance strategies developed and implemented by the local educational agency
				under section 1114(b) to address the needs of students in each school;
									(D)the number of
				students and schools that participated in public school choice under this
				title;
									(E)(i)information on the
				quality and effectiveness of teachers; and
										(ii)the percentage of classes being
				taught by teachers who are licensed or certified to teach in their field of
				study, for the State and for each local educational agency and public
				elementary school or secondary school in the State; and
										(F)information on
				the results of the teacher and principal evaluation system, as
				applicable.
									(5)Presentation of
				data
									(A)In
				generalA State educational agency or local educational agency
				shall only include in its annual report card described under paragraphs (1) and
				(2) data that are sufficient to yield statistically reliable information, as
				determined by the State or local educational agency, and that do not reveal
				personally identifiable information about an individual student.
									(B)Student
				privacySubject to section 444 of the General Education
				Provisions Act and notwithstanding section 444(b)(1)(F) of such Act, student
				educational records and information shall not be shared without the informed
				explicit consent of the student’s legal guardian or if the student has reached
				the age of majority, the student, with any—
										(i)individual or
				governmental entity outside of the school;
										(ii)local
				educational agency or State educational agency; and
										(iii)third party
				contractor, such as a researcher or private or nonprofit non-governmental
				organization, including third party assessment and testing
				organizations.
										(C)ExceptionNotwithstanding
				subparagraph (B), the sharing of educational records and information shall be
				permissible—
										(i)in an emergency
				situation; and
										(ii)in the case
				where the student does not currently have a recognized legal guardian or is
				part of a court proceeding regarding child abuse or neglect.
										(6)Report to
				congressThe Secretary shall transmit annually to the Committee
				on Health, Education, Labor, and Pensions of the Senate and the Committee on
				Education and the Workforce of the House of Representatives a report that
				provides national and State level data on the information collected under
				paragraph (4). Such report shall be submitted through electronic means
				only.
								(7)Secretary’s
				report card
									(A)In
				generalNot later than July 1, 2015, and annually thereafter, the
				Secretary shall transmit to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and the Workforce of the
				House of Representatives a national report card on the status of elementary and
				secondary education in the United States. Such report shall—
										(i)analyze existing
				data from State reports required under this Act, the Individuals with
				Disabilities Education Act, and the Carl D. Perkins Career and Technical
				Education Act of 2006, and summarize major findings from such reports;
										(ii)analyze data
				from the National Assessment of Educational Progress and comparable
				international assessments;
										(iii)identify trends
				in student achievement, student performance, and secondary school graduation
				rates, by analyzing and reporting on the status and performance of students,
				disaggregated by each category of students described in subsection
				(b)(2)(B)(viii);
										(iv)analyze data on
				Federal, State, and local expenditures on education, including per-pupil
				spending, teacher salaries and pension obligations, school level spending, and
				other financial data publicly available, and report on current trends and major
				findings; and
										(v)analyze
				information on the teaching and principal profession, including education and
				training, retention and mobility, and effectiveness in improving student
				achievement.
										(B)Special
				ruleThe information used to prepare the report described in
				subparagraph (A) shall be derived from existing State and local reporting
				requirements and data sources. Nothing in this paragraph shall be construed as
				authorizing, requiring, or allowing any additional reporting requirements, data
				elements, or information to be reported to the Secretary not otherwise
				explicitly authorized by any other Federal law.
									(f)Voluntary
				partnerships
								(1)In
				generalNothing in this section shall be construed to prohibit a
				State from entering into a voluntary partnership with another State to develop
				and implement the academic assessments, State academic content standards, and
				accountability systems required under this section.
								(2)ProhibitionThe
				Secretary shall be prohibited from requiring a State to enter into a voluntary
				partnership described in paragraph (1), including as a condition of approval of
				a State plan under this section or as a condition of an award of Federal funds
				under any grant, contract, or cooperative agreement.
								(g)Special rule
				with respect to bureau-Funded schoolsIn determining the
				assessments to be used by each school operated or funded by the Bureau of
				Indian Education of the Department of the Interior that receives funds under
				this part, the following shall apply:
								(1)Each such school
				that is accredited by the State in which it is operating shall use the
				assessments the State has developed and implemented to meet the requirements of
				this section, or such other appropriate assessment as approved by the Secretary
				of the Interior.
								(2)Each such school
				that is accredited by a regional accrediting organization shall adopt an
				appropriate assessment in consultation with, and with the approval of, the
				Secretary of the Interior and consistent with assessments adopted by other
				schools in the same State or region, that meets the requirements of this
				section.
								(3)Each such school
				that is accredited by a tribal accrediting agency or tribal division of
				education shall use an assessment developed by such agency or division, except
				that the Secretary of the Interior shall ensure that such assessment meets the
				requirements of this section.
								1112.Local
				educational agency plans
							(a)Plans
				required
								(1)SubgrantsA
				local educational agency may receive a subgrant under this part for any fiscal
				year only if such agency has on file with the State educational agency a plan,
				approved by the State educational agency, that is developed in consultation
				with teachers, principals, administrators (including administrators of programs
				described in other parts of this title), other appropriate school personnel,
				and with parents of children in schools served under this part, that satisfies
				the requirements of this section.
								(2)Consolidated
				applicationThe plan may be submitted as part of a consolidated
				application under section 9305.
								(3)State review
				and approval
									(A)In
				generalEach local educational agency plan shall be filed
				according to a schedule established by the State educational agency.
									(B)ApprovalThe
				State educational agency shall approve a local educational agency’s plan only
				if the State educational agency determines that the local educational agency’s
				plan satisfies the requirements of this part and enables children served under
				this part to meet the State’s challenging academic standards described in
				section 1111(b)(1).
									(4)DurationEach
				local educational agency plan shall be submitted for the first year for which
				this part is in effect following the date of enactment of the
				Every Child Ready for College or Career Act
				of 2013 and shall remain in effect for the duration of the
				agency’s participation under this part.
								(5)ReviewEach
				local educational agency shall periodically review and, as necessary, revise
				its plan to reflect changes in the local educational agency’s strategies and
				programs under this part.
								(b)Plan
				provisionsTo ensure that all children receive a high-quality
				education that prepares them for postsecondary education and the workforce
				without the need for academic remediation, and to close the achievement gap
				between high- and low-performing children, especially the achievement gaps
				between minority and nonminority students, and between disadvantaged children
				and their more advantaged peers, each local educational agency plan shall
				describe—
								(1)how the local
				educational agency will work with each of the schools served by the agency so
				that students meet the State’s challenging academic standards by—
									(A)developing and
				implementing a comprehensive program of instruction to meet the academic needs
				of all students;
									(B)identifying
				quickly and effectively students who may be at risk for academic
				failure;
									(C)providing
				additional educational assistance to individual students determined as needing
				help in meeting the State’s challenging academic achievement standards;
									(D)identifying
				significant gaps in student academic achievement between each category of
				students described in subclauses (I) through (IV) of section
				1111(b)(2)(B)(viii) and develop strategies to reduce such gaps in achievement;
				and
									(E)identifying and
				implementing effective methods and instructional strategies that are based on
				scientifically valid research intended to strengthen the core academic program
				of the school;
									(2)how the local
				educational agency will monitor and evaluate the effectiveness of school
				programs in improving student academic achievement, especially for students not
				meeting the State's challenging academic achievement standards;
								(3)(A)how the local
				educational agency will meet the requirements of section 1119 regarding the
				qualifications of teachers and paraprofessionals; and
									(B)how the local educational agency,
				through incentives for voluntary transfers, recruitment programs, incentive
				pay, performance- or merit-based pay systems, or other effective strategies,
				will identify and address any disparities that result in low-income students
				and minority students being taught at higher rates than other students by
				ineffective, out-of-field, or inexperienced teachers;
									(4)the actions the
				local educational agency will take to assist schools identified under section
				1114(a)(1)(B) and other schools also determined by the local educational agency
				to be in need of assistance to improve student academic achievement, and the
				funds used to conduct such actions;
								(5)the programs to
				be conducted by such agency’s schools under section 1113, and where
				appropriate, educational services outside such schools for children living in
				local institutions for neglected or delinquent children, and for neglected and
				delinquent children in community day school programs;
								(6)the services the
				local educational agency will provide homeless children, including services
				provided with funds reserved under section 1113(a)(3)(C)(i);
								(7)the strategy the
				local educational agency will use to implement effective parental involvement
				under section 1118;
								(8)how the local
				educational agency will coordinate and integrate services provided under this
				part with preschool educational services at the local educational agency or
				individual school level, including plans for the transition of participants in
				such programs to local elementary school programs, and, if appropriate, a
				description of how the local educational agency will use funds under this part
				to support preschool programs for children, particularly children participating
				in a Head Start program, which may be provided directly by the local
				educational agency or through a subcontract with the local Head Start agency
				designated by the Secretary of Health and Human Services under section 641 of
				the Head Start Act, or another comparable public early childhood development
				program;
								(9)how the local
				educational agency will coordinate programs and integrate services under this
				part with other Federal, State, and local services and programs; and
								(10)how teachers, in
				consultation with parents, administrators, and pupil services personnel, in
				targeted assistance schools under section 1113, will identify the eligible
				children most in need of services under this part.
								(c)AssurancesEach
				local educational agency plan shall provide assurances that the local
				educational agency will—
								(1)ensure that the
				results from the academic assessments required under section 1111(b)(2) will be
				provided to parents and teachers as soon as is practicably possible after the
				test is taken;
								(2)ensure that
				migratory children and formerly migratory children who are eligible to receive
				services under this part are selected to receive such services on the same
				basis as other children who are selected to receive services under this
				part;
								(3)provide services
				to eligible children attending private elementary schools and secondary schools
				in accordance with section 1120, and timely and meaningful consultation with
				private school officials regarding such services; and
								(4)participate, if
				selected, in the National Assessment of Educational Progress in 4th and 8th
				grade reading and mathematics carried out under section 303(b)(2) of the
				National Assessment of Educational Progress Authorization Act.
								(d)Schoolwide
				program plansIn addition to the plan requirements described in
				subsection (c), for schools operating a schoolwide program under section
				1113(b)(2), the plan shall also include—
								(1)a description of
				schoolwide reform strategies that—
									(A)provide
				opportunities for all children to meet the State’s challenging academic
				achievement standards under section 1111(b);
									(B)use effective
				methods and instructional strategies that are based on scientifically valid
				research that—
										(i)strengthen the
				core academic program in the school; and
										(ii)increase the
				amount and quality of learning time and help provide an enriched and
				accelerated curriculum; and
										(C)address the
				academic and other support needs of all children in the school;
									(2)a list of State
				educational agency and local educational agency programs and other Federal
				programs that will be consolidated in the schoolwide program; and
								(3)if appropriate, a
				description of how funds will be used to establish or enhance prekindergarten
				programs for children below the age of 6.
								(e)Targeted
				assistance school plansIn addition to the plan requirements
				described in subsection (c), for schools operating a targeted assistance
				program under section 1113(b)(3), the plan shall also include—
								(1)a description
				of—
									(A)the process for
				determining which students will be served and the students to be served;
									(B)the assistance
				that will be provided to such students; and
									(C)how the
				activities supported under this part will be coordinated with and incorporated
				into the regular education program of the school; and
									(2)assurances that
				the school will—
									(A)help provide an
				accelerated, high-quality curriculum;
									(B)minimize removing
				children from the regular classroom during regular school hours for instruction
				provided under this part; and
									(C)on an ongoing
				basis, review the progress of participating children and revise the plan under
				this section, if necessary, to provide additional assistance to enable such
				children to meet the State’s challenging academic achievement standards.
									(f)Parents
				right-to-Know
								(1)Teacher
				qualifications
									(A)In
				generalAt the beginning of each school year, a local educational
				agency that receives funds under this part shall notify the parents of each
				student attending any school receiving funds under this part that the parents
				may request, and the agency will provide the parents on request (and in a
				timely manner), information regarding the professional qualifications of the
				student’s classroom teachers, including, at a minimum, the following:
										(i)Whether the
				teacher has met State qualification and licensing criteria for the grade levels
				and subject areas in which the teacher provides instruction.
										(ii)Whether the
				teacher is teaching under emergency or other provisional status through which
				State qualification or licensing criteria have been waived.
										(iii)Whether the
				child is provided services by paraprofessionals and, if so, whether each such
				paraprofessional meets the qualifications required under section 1119.
										(B)Additional
				informationIn addition to the information that parents may
				request under subparagraph (A), a school that receives funds under this part
				shall provide to each individual parent—
										(i)information on
				the level of achievement of the parent’s child in each of the State academic
				assessments as required under this part; and
										(ii)timely notice
				that the parent’s child has been assigned, or has been taught for 4 or more
				consecutive weeks by, a teacher who does not meet applicable State
				certification or licensure requirements.
										(2)Language
				instruction
									(A)NoticeEach
				local educational agency using funds under this part to provide a language
				instruction educational program as determined under title III shall, not later
				than 30 days after the beginning of the school year, inform a parent or parents
				of an English language learner identified for participation or participating in
				such a program of—
										(i)the reasons for
				the identification of their child as an English language learner and in need of
				placement in a language instruction educational program;
										(ii)the child’s
				level of English proficiency, how such level was assessed, and the status of
				the child’s academic achievement;
										(iii)the methods of
				instruction used in the program in which their child is, or will be
				participating, and the methods of instruction used in other available programs,
				including how such programs differ in content, instructional goals, and the use
				of English and a native language in instruction;
										(iv)how the program
				in which their child is, or will be participating, will meet the educational
				strengths and needs of their child;
										(v)how such program
				will specifically help their child learn English and meet age-appropriate
				academic achievement standards for grade promotion and graduation;
										(vi)the specific
				exit requirements for the program, including the expected rate of transition
				from such program into classrooms that are not tailored for English language
				learners, and the expected rate of graduation from secondary school for such
				program if funds under this part are used for children in secondary
				schools;
										(vii)in the case of
				a child with a disability, how such program meets the objectives of the
				individualized education program of the child, as described in section
				614(a)(1)(D) of the Individuals with Disabilities Education Act; and
										(viii)information
				pertaining to parental rights that includes written guidance—
											(I)detailing—
												(aa)the right that
				parents have to have their child immediately removed from such program upon
				their request; and
												(bb)the options that
				parents have to decline to enroll their child in such program or to choose
				another program or method of instruction, if available; and
												(II)assisting
				parents in selecting among various programs and methods of instruction, if more
				than 1 program or method is offered by the eligible entity.
											(B)Special rule
				applicable during the school yearFor those children who have not
				been identified as English language learners prior to the beginning of the
				school year but are identified as English language learners during such school
				year, the local educational agency shall notify the children’s parents during
				the first 2 weeks of the child being placed in a language instruction
				educational program consistent with subparagraph (A).
									(C)Parental
				participationEach local educational agency receiving funds under
				this part shall implement an effective means of outreach to parents of English
				language learners to inform the parents regarding how the parents can be
				involved in the education of their children, and be active participants in
				assisting their children to attain English proficiency, achieve at high levels
				in core academic subjects, and meet challenging State academic achievement
				standards and State academic content standards expected of all students,
				including holding, and sending notice of opportunities for, regular meetings
				for the purpose of formulating and responding to recommendations from parents
				of students assisted under this part.
									(D)Basis for
				admission or exclusionA student shall not be admitted to, or
				excluded from, any federally assisted education program on the basis of a
				surname or language-minority status.
									(3)FormatThe
				notice and information provided to parents under this subsection shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can understand.
								1113.Eligible
				school attendance areas; schoolwide programs; targeted assistance
				programs
							(a)Eligible school
				attendance areas
								(1)Determination
									(A)In
				generalA local educational agency shall use funds received under
				this part only in eligible school attendance areas.
									(B)Eligible school
				attendance areasIn this part—
										(i)the term
				school attendance area means, in relation to a particular school,
				the geographical area in which the children who are normally served by that
				school reside; and
										(ii)the term
				eligible school attendance area means a school attendance area in
				which the percentage of children from low-income families is at least as high
				as the percentage of children from low-income families served by the local
				educational agency as a whole.
										(C)Ranking
				orderIf funds allocated in accordance with paragraph (3) are
				insufficient to serve all eligible school attendance areas, a local educational
				agency shall—
										(i)annually rank,
				without regard to grade spans, such agency’s eligible school attendance areas
				in which the concentration of children from low-income families exceeds 75
				percent from highest to lowest according to the percentage of children from
				low-income families; and
										(ii)serve such
				eligible school attendance areas in rank order.
										(D)Remaining
				fundsIf funds remain after serving all eligible school
				attendance areas under subparagraph (C), a local educational agency
				shall—
										(i)annually rank
				such agency’s remaining eligible school attendance areas from highest to lowest
				either by grade span or for the entire local educational agency according to
				the percentage of children from low-income families; and
										(ii)serve such
				eligible school attendance areas in rank order either within each grade-span
				grouping or within the local educational agency as a whole.
										(E)MeasuresThe
				local educational agency shall use the same measure of poverty, which measure
				shall be the number of children ages 5 through 17 in poverty counted in the
				most recent census data approved by the Secretary, the number of children
				eligible for a free or reduced priced lunch under the Richard B. Russell
				National School Lunch Act, the number of children in families receiving
				assistance under the State program funded under part A of title IV of the
				Social Security Act, or the number of children eligible to receive medical
				assistance under the Medicaid program, or a composite of such indicators, with
				respect to all school attendance areas in the local educational agency—
										(i)to identify
				eligible school attendance areas;
										(ii)to determine the
				ranking of each area; and
										(iii)to determine
				allocations under paragraph (3).
										(F)ExceptionThis
				subsection shall not apply to a local educational agency with a total
				enrollment of less than 1,000 children.
									(G)Waiver for
				desegregation plansThe Secretary may approve a local educational
				agency’s written request for a waiver of the requirements of this paragraph and
				paragraph (3) and permit such agency to treat as eligible, and serve, any
				school that children attend with a State-ordered, court-ordered school
				desegregation plan or a plan that continues to be implemented in accordance
				with a State-ordered or court-ordered desegregation plan, if—
										(i)the number of
				economically disadvantaged children enrolled in the school is at least 25
				percent of the school’s total enrollment; and
										(ii)the Secretary
				determines on the basis of a written request from such agency and in accordance
				with such criteria as the Secretary establishes, that approval of that request
				would further the purposes of this part.
										(2)Local
				educational agency discretion
									(A)In
				generalNotwithstanding paragraph (1)(B), a local educational
				agency may—
										(i)designate as
				eligible any school attendance area or school in which at least 35 percent of
				the children are from low-income families;
										(ii)use funds
				received under this part in a school that is not in an eligible school
				attendance area, if the percentage of children from low-income families
				enrolled in the school is equal to or greater than the percentage of such
				children in a participating school attendance area of such agency;
										(iii)designate and
				serve a school attendance area or school that is not eligible under this
				section, but that was eligible and that was served in the preceding fiscal
				year, but only for 1 additional fiscal year; and
										(iv)elect not to
				serve an eligible school attendance area or eligible school that has a higher
				percentage of children from low-income families if—
											(I)the school meets
				the comparability requirements of section 1120A(b);
											(II)the school is
				receiving supplemental funds from other State or local sources that are spent
				according to the requirements of this section; and
											(III)the funds
				expended from such other sources equal or exceed the amount that would be
				provided under this part.
											(B)Special
				ruleNotwithstanding subparagraph (A)(iv), the number of children
				attending private elementary schools and secondary schools who are to receive
				services, and the assistance such children are to receive under this part,
				shall be determined without regard to whether the public school attendance area
				in which such children reside is assisted under subparagraph (A).
									(3)Allocations
									(A)In
				generalA local educational agency shall allocate funds received
				under this part to eligible school attendance areas or eligible schools,
				identified under paragraphs (1) and (2) in rank order, on the basis of the
				total number of children from low-income families in each area or
				school.
									(B)Special
				rule
										(i)In
				generalExcept as provided in clause (ii), the per-pupil amount
				of funds allocated to each school attendance area or school under subparagraph
				(A) shall be at least 125 percent of the per-pupil amount of funds a local
				educational agency received for that year under the poverty criteria described
				by the local educational agency in the plan submitted under section 1112,
				except that this clause shall not apply to a local educational agency that only
				serves schools in which the percentage of such children is 35 percent or
				greater.
										(ii)ExceptionA
				local educational agency may reduce the amount of funds allocated under clause
				(i) for a school attendance area or school by the amount of any supplemental
				State and local funds expended in that school attendance area or school for
				programs that meet the requirements of this section.
										(C)ReservationA
				local educational agency shall reserve such funds as are necessary under this
				part to provide services comparable to those provided to children in schools
				funded under this part to serve—
										(i)homeless children
				who do not attend participating schools, including providing educationally
				related support services to children in shelters and other locations where
				children may live;
										(ii)children in
				local institutions for neglected children; and
										(iii)if appropriate,
				children in local institutions for delinquent children, and neglected or
				delinquent children in community day school programs.
										(b)Schoolwide
				programs and targeted assistance schools
								(1)In
				generalFor each school that will receive funds under this part,
				the local educational agency shall determine whether the school operates as a
				schoolwide program consistent with paragraph (2) or a targeted assistance
				school consistent with paragraph (3).
								(2)Schoolwide
				programs
									(A)In
				generalA local educational agency may consolidate and use funds
				under this part, together with other Federal, State, and local funds, in order
				to upgrade the entire educational program of a school that serves an eligible
				school attendance area in which not less than 40 percent of the children are
				from low-income families, or not less than 40 percent of the children enrolled
				in the school are from such families.
									(B)Identification
				of students not required
										(i)In
				generalNo school participating in a schoolwide program shall be
				required—
											(I)to identify
				particular children under this part as eligible to participate in a schoolwide
				program; or
											(II)to provide
				services to such children that are supplementary, as otherwise required by
				section 1120A(a).
											(ii)Supplemental
				fundsA school participating in a schoolwide program shall use
				funds available to carry out this paragraph only to supplement the amount of
				funds that would, in the absence of funds under this part, be made available
				from non-Federal sources for the school, including funds needed to provide
				services that are required by law for children with disabilities and children
				who are English language learners.
										(C)Exemption from
				statutory and regulatory requirements
										(i)ExemptionThe
				Secretary may, through publication of a notice in the Federal Register, exempt
				schoolwide programs under this section from statutory or regulatory provisions
				of any other noncompetitive formula grant program administered by the Secretary
				(other than formula or discretionary grant programs under the Individuals with
				Disabilities Education Act, except as provided in section 613(a)(2)(D) of such
				Act), or any discretionary grant program administered by the Secretary, to
				support schoolwide programs if the intent and purposes of such other programs
				are met.
										(ii)RequirementsA
				school that chooses to use funds from such other programs shall not be relieved
				of the requirements relating to health, safety, civil rights, student and
				parental participation and involvement, services to private school children,
				comparability of services, uses of Federal funds to supplement, not supplant
				non-Federal funds, or the distribution of funds to State educational agencies
				or local educational agencies that apply to the receipt of funds from such
				programs.
										(iii)RecordsA
				school that consolidates and uses funds from different Federal programs under
				this paragraph shall not be required to maintain separate fiscal accounting
				records, by program, that identify the specific activities supported by those
				particular funds as long as the school maintains records that demonstrate that
				the schoolwide program, considered as a whole, addresses the intent and
				purposes of each of the Federal programs that were consolidated to support the
				schoolwide program.
										(D)Prekindergarten
				programA school that is eligible for a schoolwide program under
				this paragraph may use funds made available under this part to establish or
				enhance prekindergarten programs for children below the age of 6.
									(3)Targeted
				assistance schools
									(A)In
				generalIn all schools selected to receive funds under subsection
				(a)(3) that are ineligible for a schoolwide program under paragraph (2), or
				that choose not to operate such a schoolwide program, a local educational
				agency serving such school may use funds received under this part only for
				programs that provide services to eligible children under subparagraph (B)
				identified as having the greatest need for special assistance.
									(B)Eligible
				children
										(i)Eligible
				population
											(I)In
				generalThe eligible population for services under this section
				is—
												(aa)children not
				older than age 21 who are entitled to a free public education through grade 12;
				and
												(bb)children who are
				not yet at a grade level at which the local educational agency provides a free
				public education.
												(II)Eligible
				children from eligible populationFrom the population described
				in subclause (I), eligible children are children identified by the school as
				failing, or most at risk of failing, to meet the State’s challenging student
				academic achievement standards on the basis of multiple, educationally related,
				objective criteria established by the local educational agency and supplemented
				by the school.
											(ii)Children
				included
											(I)In
				generalChildren who are economically disadvantaged, children
				with disabilities, migrant children, or children who are English language
				learners, are eligible for services under this part on the same basis as other
				children selected to receive services under this part.
											(II)Head start and
				preschool childrenA child who, at any time in the 2 years
				preceding the year for which the determination is made, participated in a Head
				Start program, or in preschool services under this title, is eligible for
				services under this part.
											(III)Migrant
				childrenA child who, at any time in the 2 years preceding the
				year for which the determination is made, received services under part C is
				eligible for services under this part.
											(IV)Neglected or
				delinquent childrenA child in a local institution for neglected
				or delinquent children and youth or attending a community day program for such
				children is eligible for services under this part.
											(V)Homeless
				childrenA child who is homeless and attending any school served
				by the local educational agency is eligible for services under this
				part.
											(iii)Special
				ruleFunds received under this part may not be used to provide
				services that are otherwise required by law to be made available to children
				described in clause (ii) but may be used to coordinate or supplement such
				services.
										(C)Integration of
				professional developmentTo promote the integration of staff
				supported with funds under this part into the regular school program and
				overall school planning and improvement efforts, public school personnel who
				are paid with funds received under this part may—
										(i)participate in
				general professional development and school planning activities; and
										(ii)assume limited
				duties that are assigned to similar personnel who are not so paid, including
				duties beyond classroom instruction or that do not benefit participating
				children, so long as the amount of time spent on such duties is the same
				proportion of total work time as prevails with respect to similar personnel at
				the same school.
										(D)Special
				rules
										(i)Simultaneous
				serviceNothing in this paragraph shall be construed to prohibit
				a school from serving students under this paragraph simultaneously with
				students with similar educational needs, in the same educational settings where
				appropriate.
										(ii)Comprehensive
				servicesIf health, nutrition, and other social services are not
				otherwise available to eligible children in a targeted assistance school and
				such school, if appropriate, has engaged in a comprehensive needs assessment
				and established a collaborative partnership with local service providers and
				funds are not reasonably available from other public or private sources to
				provide such services, then a portion of the funds provided under this part may
				be used as a last resort to provide such services, including—
											(I)the provision of
				basic medical equipment, such as eyeglasses and hearing aids;
											(II)compensation of
				a coordinator; and
											(III)professional
				development necessary to assist teachers, pupil services personnel, other
				staff, and parents in identifying and meeting the comprehensive needs of
				eligible children.
											1114.School
				identification and assistance
							(a)State review
				and responsibilities
								(1)In
				generalEach State educational agency receiving funds under this
				part shall use a system designed by the State in accordance with section
				1111(b)(3)(A) to annually—
									(A)review the
				academic performance of each public school in the State to measure the progress
				of each public school served under this part in meeting the State’s challenging
				academic standards and any other measures determined appropriate by the State,
				by using—
										(i)the State
				academic assessments described in section 1111(b)(2);
										(ii)secondary school
				graduation rates, as appropriate; and
										(iii)other
				indicators determined by the State; and
										(B)identify the
				public schools that receive funds under this part and are in need of assistance
				for improving student academic achievement and any other measures determined
				appropriate by the State.
									(2)State
				educational agency responsibilitiesThe State educational agency
				shall—
									(A)make technical
				assistance available to local educational agencies that serve schools
				identified under paragraph (1)(B);
									(B)if the State
				educational agency determines that a local educational agency failed to carry
				out its responsibilities under this section, take such actions as the State
				educational agency determines to be appropriate and in compliance with State
				law; and
									(C)inform local
				educational agencies of schools identified under subparagraph (1)(B) in a
				timely manner that is before the beginning of the school year.
									(b)Local
				educational agency review and responsibilities
								(1)In
				generalEach local educational agency with a school identified
				under subsection (a)(1)(B) shall, in consultation with school personnel,
				parents, and the local community—
									(A)conduct a review
				of such school and student achievement data, including data from the State
				assessments described in section 1111(b)(2), to determine the factors that led
				to such identification;
									(B)conduct a review
				of the policies, procedures, personnel decisions, and budgetary decisions of
				the local educational agency and the school that impact the school and could
				have contributed to the identification of the school;
									(C)develop
				appropriate strategies, as described under paragraph (3), for assisting the
				identified school; and
									(D)develop a
				comprehensive plan for the successful implementation of the assistance
				strategies, including—
										(i)technical
				assistance that will be provided to the school;
										(ii)improved
				delivery of services to be provided by the local educational agency;
										(iii)curriculum,
				program of instruction, or other services provided to students in the school;
				and
										(iv)any changes to
				personnel necessary to improve educational opportunities for children in the
				school.
										(2)Notice to
				parentsA local educational agency shall promptly provide to a
				parent or parents of each student enrolled in a school identified under
				subsection (a)(1)(B)—
									(A)an explanation of
				what the identification means, and how the school compares in terms of academic
				achievement to other schools served by the local educational agency and the
				State educational agency involved;
									(B)the reasons for
				the identification;
									(C)an explanation of
				what the local educational agency or State educational agency is doing to help
				the school address the student academic achievement problem, including a
				description of the assistance strategies developed under paragraph (1)(C) that
				will be implemented in the school;
									(D)an explanation of
				how the parents can become involved in addressing the academic achievement
				issues that caused the school to be identified; and
									(E)an explanation of
				the parents’ option to transfer their child to another public school under
				paragraph (4), if applicable.
									(3)School
				assistance strategies
									(A)In
				generalConsistent with subsection (a)(1) and paragraph (1), a
				local educational agency shall develop assistance strategies for an identified
				school, which may include, among other strategies—
										(i)replacing the
				principal who led the school before implementation of the strategy;
										(ii)screening and
				replacing teachers that are not effective in improving student achievement, as
				determined by the State or local educational agency;
										(iii)giving the
				school sufficient operational flexibility in programming, staffing, budgeting,
				and scheduling to fully implement a comprehensive strategy that is designed to
				substantially improve student achievement and, if applicable, increase the
				graduation rate;
										(iv)providing
				ongoing, high-quality professional development to instructional staff that is
				aligned with the school’s instructional program, facilitates effective teaching
				and learning, and supports the implementation of school turnaround
				model;
										(v)implementing
				strategies, such as financial incentives, increased opportunities for promotion
				and career growth, and more flexible work conditions, that are designed to
				recruit, place, and retain staff with the skills that are necessary to meet the
				needs of the students in the school;
										(vi)using data to
				identify and implement a research-based instructional program that is aligned
				with the State's challenging academic standards or to inform and differentiate
				instruction in order to meet the academic needs of individual students;
										(vii)converting a
				school or closing and reopening the school—
											(I)under a charter
				school operator, a charter management organization, an education management
				organization, as a magnet school, or as an innovative school as defined under
				State law; and
											(II)enrolling in the
				school, within the grades it serves, any former student from the identified
				school who wishes to attend the school;
											(viii)closing a
				school and enrolling the students who attended that school in other schools of
				the local educational agency that are higher performing;
										(ix)adopting a new
				governance structure for the school; and
										(x)any other
				strategies and activities that the local educational agency deems appropriate
				to address the needs of students in identified schools.
										(B)State
				determined strategiesConsistent with State law, a State
				educational agency may establish alternative State determined strategies that
				can be used by local educational agencies to assist a school identified under
				subsection (a)(1)(B), in addition to the assistance strategies developed by a
				local educational agency under subparagraph (A).
									(4)Public school
				choice
									(A)In
				generalIn addition to the assistance strategies developed under
				paragraph (3)(A), a local educational agency may, not later than 3 months
				before the first day of the school year following identification under
				subsection (a)(1)(B), provide all students enrolled in the identified school
				with the option to transfer to another public school served by the local
				educational agency, unless such an option is prohibited by State law.
									(B)PriorityIn
				providing students the option to transfer to another public school, the local
				educational agency shall give priority to the lowest achieving children from
				low-income families, as determined by the local educational agency for the
				purposes of allocating funds to schools under section 1113(a)(3).
									(C)TreatmentStudents
				who use the option to transfer to another public school shall be enrolled in
				classes and other activities in the public school to which the students
				transfer in the same manner as all other children at the public school.
									(D)Special
				ruleA local educational agency shall permit a child who
				transfers to another public school under this paragraph to remain in that
				school until the child has completed the highest grade in that school.
									(E)Provision of
				transportation
										(i)In
				generalExcept as provided in clause (ii), a local educational
				agency shall provide, or shall pay for the provision of, transportation for a
				student who transfers under this paragraph to the public school to which the
				student transfers.
										(ii)ExceptionThe
				obligation of a local educational agency to provide, or pay for the provision
				of, transportation for a student who transfers under this paragraph ends at the
				end of a school year if the local educational agency determines that the school
				from which the student transferred is no longer identified under subsection
				(a)(1)(B).
										1115.Reserved
						1116.Reserved
						1117.Reserved
						;
					and(2)by striking
			 section 1119 and inserting the following:
					
						1119.Qualifications
				for teachers and paraprofessionals
							(a)TeachersEach
				local educational agency receiving assistance under this part shall ensure that
				all teachers working in a program supported with funds under this part meet
				applicable State certification and licensure requirements.
							(b)Paraprofessionals
								(1)In
				generalEach local educational agency receiving assistance under
				this part shall ensure that all paraprofessionals hired after the date of
				enactment of the No Child Left Behind Act of 2001 (Public Law 107–110) and
				working in a program supported with funds under this part have—
									(A)completed not
				less than 2 years of study at an institution of higher education;
									(B)obtained an
				associate’s (or higher) degree; or
									(C)met a rigorous
				standard of quality and can demonstrate, through a formal State or local
				academic assessment—
										(i)knowledge of, and
				the ability to assist in, instructing, reading, writing, and mathematics;
				or
										(ii)knowledge of,
				and the ability to assist in, reading readiness, writing readiness, and
				mathematics readiness, as appropriate.
										(2)ClarificationThe
				receipt of a secondary school diploma (or its recognized equivalent) shall be
				necessary but not sufficient to satisfy the requirements of paragraph
				(1)(C).
								(c)Exceptions for
				translation and parental involvement activitiesSubsection (b)
				shall not apply to a paraprofessional—
								(1)who is proficient
				in English and a language other than English and who provides services
				primarily to enhance the participation of children in programs under this part
				by acting as a translator; or
								(2)whose duties
				consist solely of conducting parental involvement activities consistent with
				section 1118.
								(d)Duties of
				paraprofessionals
								(1)In
				generalEach local educational agency receiving assistance under
				this part shall ensure that a paraprofessional working in a program supported
				with funds under this part is not assigned a duty inconsistent with this
				subsection.
								(2)LimitationsA
				paraprofessional described in paragraph (1) may only provide instructional
				service to a student under the direct supervision of a teacher or
				principal.
								(3)Responsibilities
				paraprofessionals may be assignedA paraprofessional described in
				paragraph (1) may be assigned—
									(A)to provide
				one-on-one tutoring for eligible students, if the tutoring is scheduled at a
				time when a student would not otherwise receive instruction from a
				teacher;
									(B)to assist with
				classroom management, such as organizing instructional and other
				materials;
									(C)to provide
				assistance in a computer laboratory;
									(D)to conduct
				parental involvement activities;
									(E)to provide
				support in a library or media center;
									(F)to act as a
				translator; or
									(G)to provide
				instructional services to students in accordance with paragraph
				(2).
									.
				105.Participation
			 of children enrolled in private schoolsSection 1120(a) (20 U.S.C. 6320(a)) is
			 amended by striking paragraph (4) and inserting the following:
				
					(4)Expenditures
						(A)In
				generalExpenditures for educational services and other benefits
				to eligible private school children shall be equal to the proportion of funds
				allocated to the local educational agency based on the number of children from
				low-income families who attend private schools.
						(B)Term of
				determinationThe local educational agency may determine the
				equitable share each year or every 2 years.
						(C)Method of
				determinationThe proportional share of funds shall be
				determined—
							(i)based on the
				total allocation received by the local educational agency; and
							(ii)prior to any
				allowable expenditures or transfers by the local educational
				agency.
							.
			106.Title I funds
			 follow the low-income child State optionSubpart 2 of part A of title I (20 U.S.C.
			 6331 et seq.) is amended by adding at the end the following:
				
					1128.Title I funds
				follow the low-income child State option
						(a)In
				generalNotwithstanding any other provision of law and to the
				extent permitted under State law, a State educational agency may allocate grant
				funds under this subpart among the local educational agencies in the State
				based on the number of eligible children enrolled in the public schools
				operated by each local educational agency.
						(b)Eligible
				child
							(1)DefinitionIn
				this section, the term eligible child means a child aged 5 to 17,
				inclusive, from a family with an income below the poverty level on the basis of
				the most recent satisfactory data published by the Department of
				Commerce.
							(2)Criteria of
				povertyIn determining the families with incomes below the
				poverty level for the purposes of this section, a State educational agency
				shall use the criteria of poverty used by the Census Bureau in compiling the
				most recent decennial census, as the criteria have been updated by increases in
				the Consumer Price Index for All Urban Consumers, published by the Bureau of
				Labor Statistics.
							(c)Student
				enrollment in public schools
							(1)Identification
				of eligible childrenOn an annual basis, on a date to be
				determined by the State educational agency, each local educational agency that
				receives grant funding in accordance with subsection (a) shall inform the State
				educational agency of the number of eligible children enrolled in public
				schools served by the local educational agency.
							(2)Allocation to
				local educational agenciesBased on the identification of
				eligible children in paragraph (1), the State educational shall provide to a
				local educational agency an amount equal to the sum of the amount available for
				each eligible child in the State multiplied by the number of eligible children
				identified by the local educational agency under paragraph (1).
							(3)Distribution to
				schoolsEach local educational agency that receives funds under
				paragraph (2) shall distribute such funds to the public schools served by the
				local educational agency—
								(A)based on the
				number of eligible children enrolled in such schools; and
								(B)in a manner that
				would, in the absence of such Federal funds, supplement the funds made
				available from non-Federal resources for the education of pupils participating
				in programs under this part, and not to supplant such
				funds.
								.
			107.Academic
			 assessmentsPart B of title I
			 (20 U.S.C. 6361 et seq.) is amended to read as follows:
				
					BAcademic
				assessments
						1201.Grants for
				State assessments and related activitiesThe Secretary shall make grants to States to
				enable the States to carry out the following:
							(1)To pay the costs
				of the development of the additional State assessments and standards required
				by section 1111(b), which may include the costs of working in voluntary
				partnerships with other States, at the sole discretion of each such
				State.
							(2)If a State has
				developed the assessments required by section 1111(b), to administer those
				assessments or to carry out other activities described in this part and other
				activities related to ensuring that the State’s schools and local educational
				agencies are held accountable for results, such as the following:
								(A)Expanding the
				range of appropriate accommodations available to English language learners and
				students with disabilities to improve the rates of inclusion in regular
				assessments of such students, including professional development activities to
				improve the implementation of such accommodations in instructional
				practice.
								(B)Developing or
				improving assessments for students with disabilities, including the development
				of assessments—
									(i)for all students,
				including students with disabilities, using the principles of universal
				design;
									(ii)aligned to
				modified State content standards; and
									(iii)aligned to
				alternate State content standards for students with the most significant
				cognitive disabilities.
									(C)Developing
				challenging academic content and student academic achievement standards and
				aligned assessments in academic subjects for which standards and assessments
				are not required under section 1111(b).
								(D)Developing or
				improving assessments of English language proficiency necessary to comply with
				section 1111(b)(2)(B)(vi)(IV).
								(E)Ensuring the
				continued validity and reliability of State assessments.
								(F)Refining State
				assessments to ensure their continued alignment with the State’s academic
				content standards and to improve the alignment of curricula and instructional
				materials.
								1202.Grants for
				enhanced assessment instruments
							(a)Grant program
				authorized
								(1)In
				generalFrom funds made available to carry out this part, the
				Secretary shall award, on a competitive basis, grants to State educational
				agencies to enable the agencies to carry out the activities described in this
				section.
								(2)ApplicationA
				State educational agency that desires to receive a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
								(3)Award of
				grantsThe Secretary shall award grants to State educational
				agencies whose applications demonstrate, to the satisfaction of the Secretary,
				that the following requirements of this section will be met:
									(A)Developing or
				improving assessments for students with disabilities, including the development
				of assessments—
										(i)for all students,
				including students with disabilities, using the principles of universal
				design;
										(ii)aligned to
				modified State content standards; and
										(iii)aligned to
				alternate State content standards for students with the most significant
				cognitive disabilities.
										(B)Collaborating
				with institutions of higher education, other research institutions, or other
				organizations to improve the quality, validity, and reliability of State
				academic assessments.
									(C)Measuring student
				academic achievement using multiple measures of student academic achievement
				from multiple sources.
									(D)Measuring student
				progress or academic growth over time.
									(E)Evaluating
				student academic achievement through the development of comprehensive academic
				assessment instruments, such as performance and technology-based academic
				assessments.
									(F)Developing or
				improving the quality, validity, and reliability of assessments for English
				language learners, including alternative assessments aligned with State content
				standards, testing accommodations for English language learners, and
				assessments of English language proficiency.
									(b)Annual
				reportEach State educational agency receiving a grant under this
				section shall submit an annual report to the Secretary describing its
				activities, and the result of those activities, under the grant.
							1203.Funding
							(a)Allotment of
				appropriated funds
								(1)In
				generalFrom amounts made available for each fiscal year under
				subsection 1002(b) that are equal to or less than the amount described in
				section 1111(b)(2)(F) (referred to in this subsection as the trigger
				amount), the Secretary shall—
									(A)reserve
				1/2 of 1 percent for the Bureau of Indian Affairs;
									(B)reserve
				1/2 of 1 percent for the outlying areas; and
									(C)from the
				remainder, allocate to each State an amount equal to—
										(i)$3,000,000;
				and
										(ii)with respect to
				any amounts remaining after the allocation is made under clause (i), an amount
				that bears the same relationship to such total remaining amounts as the number
				of students ages 5 through 17 in the State (as determined by the Secretary on
				the basis of the most recent satisfactory data) bears to the total number of
				such students in all States.
										(2)RemainderAny
				amounts remaining for a fiscal year after the Secretary carries out paragraph
				(1) shall be made available as follows:
									(A)(i)To award funds under
				section 1202 to States according to the quality, needs, and scope of the State
				application under that section.
										(ii)In determining the grant amount
				under clause (i), the Secretary shall ensure that a State’s grant shall include
				an amount that bears the same relationship to the total funds available under
				this paragraph for the fiscal year as the number of students ages 5 through 17
				in the State (as determined by the Secretary on the basis of the most recent
				satisfactory data) bears to the total number of such students in all
				States.
										(B)Any amounts
				remaining after the Secretary awards funds under subparagraph (A) shall be
				allocated to each State that did not receive a grant under such subparagraph,
				in an amount that bears the same relationship to the total funds available
				under this subparagraph as the number of students ages 5 through 17 in the
				State (as determined by the Secretary on the basis of the most recent
				satisfactory data) bears to the total number of such students in all
				States.
									(3)PriorityThe
				Secretary shall give priority to States that propose to conduct activities
				consistent with section 1202(a)(3)(A).
								(b)State
				definedIn this section, the term State means each
				of the 50 States, the District of Columbia, and the Commonwealth of Puerto
				Rico.
							.
			108.EvaluationsSection 1501 (20 U.S.C. 6491) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking relative to the goal of all students
			 reaching the proficient level of achievement based on State academic
			 assessments, challenging State academic content standards, and challenging
			 State student academic achievement standards under section 1111 and
			 inserting so that all students are prepared to graduate from high school
			 ready to enter postsecondary education or the workforce without the need for
			 academic remediation;
						(ii)by
			 striking subparagraphs (D), (F), and (G);
						(iii)by
			 redesignating subparagraphs (E), (H), (I), (J), (K), (L), (M), (N), and (O), as
			 subparagraphs (D), (E), (F), (G), (H), (I), (J), (K), and (L),
			 respectively;
						(iv)in
			 subparagraph (D), as redesignated by clause (iii)—
							(I)in clause (iii),
			 by adding and after the semicolon;
							(II)in clause (iv),
			 by striking ; and and inserting a period; and
							(III)by striking
			 clause (v);
							(v)by
			 striking subparagraph (F), as redesignated by clause (iii), and inserting the
			 following:
							
								(F)The extent to
				which actions authorized under section 1114(b) are implemented by State
				educational agencies and local educational agencies to improve the academic
				achievement of students in low-performing schools, and the effectiveness of
				such actions, including the following:
									(i)The number of
				schools identified under section 1114(a)(1)(B) and the factors that lead to
				such identification.
									(ii)The assistance
				strategies designed and implemented by the State educational agency or the
				local educational agency and the impact of such strategies on improving student
				academic achievement and improving school performance.
									(iii)If applicable,
				the number of parents who take advantage of the public school choice provisions
				of this title, the costs (including transportation costs) associated with
				implementing these provisions, the implementation of these provisions, and the
				impact of these provisions (including the impact of attending another school)
				on student achievement.
									;
				and
						(vi)in
			 subparagraph (K), as redesignated by clause (iii), by striking section
			 1111(b)(2)(C)(v)(II) and inserting subclauses (I) through (IV)
			 of section 1111(b)(2)(B)(viii); and
						(B)in paragraph
			 (6)—
						(i)in
			 subparagraph (A), by striking the No Child Left Behind Act of
			 2001 and inserting the Every Child Ready for College or Career
			 Act of 2013; and
						(ii)in
			 subparagraph (B), by striking the No Child Left Behind Act of
			 2001 and inserting the Every Child Ready for College or Career
			 Act of 2013; and
						(2)in subsection
			 (c)(2)(E), by striking section 1116 and inserting section
			 1114(c).
				109.Demonstrations
			 of innovative practicesPart E
			 of title I (20 U.S.C. 6491 et seq.) is amended by striking sections 1502
			 through 1504.
			110.General
			 provisionsTitle I (20 U.S.C.
			 6301 et seq.) is amended—
				(1)by striking parts
			 F, G, and H;
				(2)in section 1120A,
			 by striking subsection (a) and redesignating subsections (b), (c), and (d), as
			 subsections (a), (b), and (c);
				(3)by striking
			 section 1908;
				(4)by redesignating
			 part I as part F;
				(5)by redesignating
			 sections 1901 through 1907 as sections 1601 through 1607; and
				(6)in section 1604,
			 as redesignated by paragraph (5), by striking 6 local educational
			 agencies and inserting 25 local educational agencies
			 both places the term appears.
				111.National
			 assessment of educational progressSection 305 of the National Assessment of
			 Educational Progress Authorization Act (20 U.S.C. 9624) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting
			 after subsection (a) the following:
					
						(b)State
				assessmentsFor the purpose of administering the State
				assessments under this title, there are authorized to be appropriated
				$72,000,000 for each of fiscal years 2014 through
				2018.
						.
				IIHigh-quality
			 teachers and principals
			201.High-quality
			 teachers and principalsThe
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended—
				(1)by redesignating
			 subpart 5 of part C of title II as subpart 3 of part E of title IX and moving
			 that subpart to the end of part E of title IX;
				(2)by redesignating
			 sections 2361 through 2368 as sections 9541 through 9548, respectively;
				(3)by striking the
			 subpart heading of subpart 3 of part E of title IX, as redesignated by
			 paragraph (1), and inserting the following:
					
						3Teacher liability
				protection
						;
				(4)in section
			 9546(b), as redesignated by paragraph (2), by striking the matter following
			 paragraph (2) and inserting the following:
					
						(3)A State law that
				makes a limitation of liability inapplicable if the civil action was brought by
				an officer of a State or local government pursuant to State or local
				law.
						;
				(5)by redesignating
			 subpart 4 of part D of title II as subpart 4 of part E of title IX and moving
			 that subpart to follow subpart 3 of part E of title IX, as redesignated by
			 paragraph (1);
				(6)by redesignating
			 section 2441 as section 9551;
				(7)by striking the
			 subpart heading of subpart 4 of part E of title IX, as redesignated by
			 paragraph (5), and inserting the following:
					
						4Internet
				safety
						;
					and(8)by striking title
			 II and inserting the following:
					
						IIPreparing,
				training, and recruiting high-quality teachers and principals
							2101.PurposeThe purpose of this title is to improve
				student academic achievement by—
								(1)increasing the
				capacity of local educational agencies, schools, teachers, and principals to
				provide a well-rounded and complete education for all students;
								(2)improving teacher
				and principal quality and effectiveness;
								(3)increasing the
				number of teachers and principals who are effective in improving student
				academic achievement in schools; and
								(4)ensuring that
				low-income and minority students are served by effective teachers and
				principals and have access to a high-quality instructional program in the core
				academic subjects.
								2102.DefinitionsIn this title:
								(1)Core academic
				subjectsThe term core academic subjects means
				English, reading or language arts, writing, science, technology, engineering,
				mathematics, foreign languages, civics and government, economics, arts,
				history, geography, music, and physical education.
								(2)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
								2103.Authorization
				of appropriations
								(a)Grants to
				States and local educational agenciesThere are authorized to be
				appropriated to carry out this title $3,045,058,000 for each of fiscal years
				2014 through 2018.
								(b)National
				activitiesFrom amounts appropriated under subsection (a) for
				each fiscal year, the Secretary shall reserve not more than 5 percent to carry
				out activities authorized under section 2108.
								(c)Teacher
				incentive fundFrom amounts appropriated under subsection (a) for
				each fiscal year that remain after making the reservation under subsection (b),
				the Secretary shall reserve not less than 10 percent to carry out activities
				authorized under part B.
								AFund for the
				improvement of teaching and learning
								2104.Formula
				grants to States
									(a)Reservation of
				fundsFrom the total amount appropriated under section 2103(a)
				for a fiscal year after the Secretary makes the reservations under subsections
				(b) and (c) of section 2103, the Secretary shall reserve—
										(1)1/2
				of 1 percent for allotments for the United States Virgin Islands, Guam,
				American Samoa, and the Commonwealth of the Northern Mariana Islands, to be
				distributed among those outlying areas on the basis of their relative need, as
				determined by the Secretary, in accordance with the purpose of this part;
				and
										(2)1/2
				of 1 percent for the Secretary of the Interior for programs under this part in
				schools operated or funded by the Bureau of Indian Education.
										(b)State
				allotments
										(1)In
				generalFrom the funds appropriated under section 2103(a) for a
				fiscal year that remains after the Secretary makes the reservations under
				paragraphs (1) and (2) and subsections (b) and (c) of section 2103, the
				Secretary shall allot to each State the sum of—
											(A)an amount that
				bears the same relationship to 20 percent of the remaining amount as the number
				of individuals age 5 through 17 in the State, as determined by the Secretary on
				the basis of the most recent satisfactory data, bears to the number of those
				individuals in all such States, as so determined; and
											(B)an amount that
				bears the same relationship to 80 percent of the remaining amount as the number
				of individuals age 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.
											(2)Exceptions
											(A)Small State
				minimumNo State receiving an allotment under paragraph (1) may
				receive less than 1/2 of 1 percent of the total remaining
				amount allotted under such paragraph for a fiscal year.
											(B)ReallotmentIf
				a State does not receive an allotment under this title for a fiscal year, the
				Secretary shall reallot the amount of the State’s allotment to the remaining
				States in accordance with this section.
											(c)State use of
				funds
										(1)In
				generalEach State that receives an allotment under this section
				shall reserve not less than 95 percent of the amount allotted to such State
				under subsection (b), for each fiscal year, to make subgrants to local
				educational agencies as described in section 2105.
										(2)State
				administrationA State educational agency may use not more than 1
				percent of the amount allotted to such State under subsection (b) for the
				administrative costs of carrying out such State educational agency’s
				responsibilities under this title.
										(3)State
				activitiesThe State educational agency for a State that receives
				an allotment under subsection (a) may use funds not reserved under paragraph
				(1) to carry out the following activities, which may be carried out through a
				grant or contract with a for-profit or nonprofit entity:
											(A)Reforming teacher
				and principal certification, recertification, licensing, or tenure systems to
				ensure that—
												(i)teachers have the
				necessary subject matter knowledge and teaching skills in the academic subjects
				that the teachers teach to help students meet challenging State
				standards;
												(ii)principals have
				the instructional leadership skills to help teachers teach and to help students
				meet challenging State standards; and
												(iii)teacher
				certification or licensing requirements are aligned with challenging State
				standards.
												(B)Developing or
				improving teacher and principal evaluation systems that shall be based in
				significant part on evidence of student achievement and may include student
				growth and other measures determined by the State.
											(C)Carrying out
				programs that establish, expand, or improve alternative routes for State
				certification of teachers and principals, especially in the areas of
				mathematics and science, for—
												(i)highly qualified
				individuals with a bachelor’s or master’s degree;
												(ii)mid-career
				professionals from other occupations;
												(iii)paraprofessionals;
												(iv)former military
				personnel; and
												(v)recent college or
				university graduates with records of academic distinction who demonstrate the
				potential to become highly effective teachers or principals.
												(D)Developing and
				implementing mechanisms to assist local educational agencies and schools in
				effectively recruiting and retaining teachers and principals who are effective
				in improving student academic achievement.
											(E)Fulfilling the
				State educational agency’s responsibilities concerning proper and efficient
				administration and monitoring of the programs carried out under this part,
				including provision of technical assistance to local educational
				agencies.
											(F)Developing, or
				assisting local educational agencies in developing—
												(i)performance-based
				pay systems;
												(ii)strategies that
				provide differential and bonus pay for teachers in high-need academic subjects
				and teachers or principals in high-poverty schools and districts;
												(iii)teacher
				advancement initiatives that promote professional growth and emphasize multiple
				career paths and pay differentiation; and
												(iv)new teacher and
				principal induction and mentoring programs that are designed to—
													(I)improve
				instruction and student learning and achievement; and
													(II)increase the
				retention of effective teachers and principals.
													(G)Providing
				assistance to local educational agencies for the development and implementation
				of high-quality professional development programs for principals that enable
				the principals to be effective school leaders and prepare all students to meet
				challenging State academic content and student academic achievement standards,
				and the development and support of school leadership academies to develop
				educational leaders.
											(H)Supporting
				efforts to train teachers and principals to effectively integrate technology
				into curricula and instruction.
											(I)Providing
				training, technical assistance, and capacity building to local educational
				agencies that receive a subgrant under this title.
											(J)Other activities
				identified by the State that meet the purpose of this part.
											(d)State
				plan
										(1)In
				generalIn order to receive an allotment under this section for
				any fiscal year, a State shall submit a plan to the Secretary, at such time, in
				such manner, and containing such information as the Secretary may reasonably
				require.
										(2)ContentsEach
				plan described under paragraph (1) shall include the following:
											(A)A description of
				how the State educational agency will use funds received under this title for
				State-level activities described in subsection (c).
											(B)An assurance that
				the State educational agency will monitor the implementation of activities
				under this title and provide technical assistance to local educational agencies
				in carrying out such activities.
											(C)An assurance that
				the State educational agency will work in consultation with the entity
				responsible for teacher professional standards, certification, and licensing,
				to ensure that the State activities carried out under this subpart are carried
				out in conjunction with the entity responsible for such standards,
				certification, and licensing under State law.
											2105.Subgrants to
				local educational agencies
									(a)Allocation of
				funds to local educational agencies
										(1)In
				generalA State educational agency that receives a grant under
				this title for a fiscal year shall provide the amount made available under
				section 2104(c)(1) to award subgrants to local educational agencies from
				allocations described in paragraph (2).
										(2)Allocation
				formulaFrom the funds described in paragraph (1), the State
				educational agency shall allocate to each of the eligible local educational
				agencies in the State for a fiscal year the sum of—
											(A)an amount that
				bears the same relationship to 20 percent of the funds for such fiscal year as
				the number of individuals age 5 through 17 in the geographic area served by the
				agency, as determined by the Secretary on the basis of the most recent
				satisfactory data, bears to the number of those individuals in the geographic
				areas served by all the local educational agencies in the State, as so
				determined; and
											(B)an amount that
				bears the same relationship to 80 percent of the funds for such fiscal year as
				the number of individuals age 5 through 17 from families with incomes below the
				poverty line in the geographic area served by the agency, as determined by the
				Secretary on the basis of the most recent satisfactory data, bears to the
				number of those individuals in the geographic areas served by all the local
				educational agencies in the State, as so determined.
											(3)Administrative
				costsOf the amount received under paragraph (2), a local
				educational agency may use not more than 2 percent for the direct
				administrative costs of carrying out its responsibilities under this
				title.
										(b)Local
				Applications
										(1)In
				generalTo be eligible to receive a subgrant under this section,
				a local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
										(2)Needs
				assessment
											(A)In
				generalTo be eligible to receive a subgrant under this subpart,
				a local educational agency shall conduct a comprehensive needs assessment of
				the local educational agency and of all schools within the jurisdiction of the
				local educational agency.
											(B)RequirementsSuch
				needs assessment shall be designed to determine the schools with the most acute
				staffing needs related to—
												(i)increasing the
				number of teachers and principals who are effective in improving student
				academic achievement;
												(ii)ensuring that
				low-income and minority students are served by effective teachers and
				principals and have access to a high-quality instructional program in the core
				academic subjects;
												(iii)hiring,
				retention, and promotion;
												(iv)understanding
				and using data and assessments to improve student learning and classroom
				practice;
												(v)improving student
				behavior in the classroom and school, including the identification of early and
				appropriate interventions; and
												(vi)teaching
				students who are English language learners and students with
				disabilities.
												(3)Consultation
											(A)In
				generalIn conducting a needs assessment as described in
				paragraph (2), a local educational agency shall—
												(i)involve teachers,
				principals, pupil services personnel, parents, community-based organizations,
				and others with relevant and demonstrated expertise in programs and activities
				designed to meet the purpose of this part; and
												(ii)take into
				account the activities that need to be conducted in order to give teachers and
				principals the skills to provide students with the opportunity to meet
				challenging State standards.
												(B)Continued
				consultationA local educational agency shall consult with such
				individuals and organizations described in subparagraph (A) on an ongoing basis
				in order to—
												(i)seek advice
				regarding how best to improve the local educational agency’s activities to meet
				the purpose of this part; and
												(ii)coordinate the
				local educational agency’s activities under this part with other related
				strategies, programs, and activities being conducted in the community.
												(4)ContentsEach
				application submitted under this section shall be based on the results of the
				needs assessment required under paragraph (2) and shall include the
				following:
											(A)A description of
				the results of the comprehensive needs assessment carried out under paragraph
				(2).
											(B)A description of
				the activities to be carried out by the local educational agency under this
				section and how these activities will be aligned with the State’s challenging
				academic standards.
											(C)An assurance that
				such activities will comply with the principles of effectiveness described in
				section 2106(b).
											(D)A description of
				the professional development activities that will be made available to teachers
				and principals to meet needs identified by the needs assessment described in
				paragraph (2).
											(E)A description of
				how the local educational agency will support efforts to train teachers and
				principals to effectively integrate technology into curricula and
				instruction.
											(F)An assurance that
				the local educational agency will comply with section 9501 (regarding
				participation by private school children and teachers).
											(G)A description of
				how the local educational agency will prioritize funds to schools served by the
				agency that are identified under section 1114(a)(1)(B) and have the highest
				percentage or number of children counted under section 1124(c).
											(H)An assurance that
				the local educational agency will coordinate professional development
				activities authorized under this subpart with professional development
				activities provided through other Federal, State, and local programs.
											2106.Local use of
				funds
									(a)In
				generalA local educational agency that receives a subgrant under
				section 2105 shall use the funds made available through the subgrant to
				develop, implement, and evaluate comprehensive programs and activities, which
				may be carried out through a grant or contract with a for-profit or nonprofit
				entity, that are in accordance with the purposes of this title and—
										(1)meet the needs
				identified in the needs assessment described in 2105(b)(2);
										(2)are consistent
				with the principles of effectiveness described in subsection (b); and
										(3)may include,
				among other programs and activities—
											(A)developing or
				improving a rigorous, transparent, and fair evaluation system for teachers and
				principals that shall be based in significant part on evidence of student
				achievement, and may include student growth as a significant factor;
											(B)developing and
				implementing initiatives to assist in recruiting, hiring, and retaining highly
				effective teachers and principals, particularly in high-poverty schools with
				high percentages of ineffective teachers and high percentages of students who
				do not meet State-determined proficient levels of achievement in the core
				academic subjects, including initiatives that provide—
												(i)differential,
				incentive, or bonus pay for teachers in high-need academic subject areas and
				specialty areas;
												(ii)performance-based
				pay systems for teachers and principals;
												(iii)teacher
				advancement, professional growth, and emphasis on multiple career paths and pay
				differentiation; and
												(iv)new teacher and
				principal induction and mentoring programs that are designed to improve
				instruction, student learning and achievement, and to increase teacher and
				principal retention;
												(C)recruiting
				qualified individuals from other fields, including mid-career professionals
				from other occupations, former military personnel, and recent graduates of an
				institution of higher education with a record of academic distinction who
				demonstrate potential to become effective teachers or principals;
											(D)establishing,
				improving, or expanding model instructional programs in the core academic
				subjects to ensure that all children receive a well-rounded and complete
				education;
											(E)providing
				high-quality professional development for teachers and principals focused on
				improving teaching and student learning and achievement in the core academic
				subjects, including supporting efforts to train teachers and principals to
				effectively integrate technology into curricula and instruction;
											(F)developing
				programs and activities that increase the ability of teachers to effectively
				teach students with disabilities, including students with significant cognitive
				disabilities, which may include the use of response to intervention and
				positive behavioral intervention and supports, and students who are English
				language learners so that such students can meet the State's challenging
				academic content and student academic achievement standards;
											(G)providing
				students with increased access to up-to-date school library materials, a
				well-equipped, technologically advanced school library media center, and
				well-trained professionally certified school library media specialist;
											(H)providing
				programs and activities to help students prepare for postsecondary level
				coursework in the core academic subjects, including early college or dual
				enrollment programs, Advanced Placement and International Baccalaureate
				programs, and other advanced learning programs, including programs to meet the
				educational needs of gifted and talented students;
											(I)providing
				programs that support extended learning opportunities in the core academic
				subjects, including before and after school programs, summer school programs,
				and programs that extend the school day, week, or school-year calendar;
											(J)providing general
				liability insurance coverage for the purchase by teachers related to actions
				performed in their scope of duties; and
											(K)carrying out
				other activities identified by the local educational agencies that meet the
				purpose of this part.
											(b)Principles of
				effectiveness
										(1)In
				generalFor a program or activity developed pursuant to this
				title to meet the principles of effectiveness, such program or activity
				shall—
											(A)be based upon an
				assessment of objective data regarding the need for programs and activities in
				the schools to be served to—
												(i)increase the
				number of teachers and principals who are effective in improving student
				academic achievement; and
												(ii)ensure that
				low-income and minority students are served by effective teachers and
				principals and have access to a high-quality instructional program in the core
				academic subjects;
												(B)be based upon an
				established set of performance measures aimed at ensuring that all students
				receive a high-quality education in the core academic subjects, taught by
				effective teachers, that result in improved student academic achievement in the
				school served by the program;
											(C)reflect, to the
				extent practicable, scientifically valid research, or in the absence of a
				strong research base, reflect best practices in the field, that provides
				evidence that the program or activity will improve student academic achievement
				in the core academic subjects; and
											(D)include
				meaningful and ongoing consultation with and input from teachers, principals,
				and parents, in the development of the application and administration of the
				program or activity.
											(2)Periodic
				evaluation
											(A)In
				generalThe program or activity shall undergo a periodic
				evaluation to assess its progress toward achieving the goal of providing
				students with a high-quality education in the core academic subjects, taught by
				effective teachers, that results in improved student academic
				achievement.
											(B)Use of
				resultsThe results of evaluations described under subparagraph
				(A) shall be—
												(i)used to refine,
				improve, and strengthen the program or activity, and to refine the performance
				measures; and
												(ii)made available
				to the public upon request, with public notice of such availability
				provided.
												2107.Reporting
									(a)In
				generalEach State educational agency receiving funds under this
				title shall submit to the Secretary a report that provides—
										(1)the number of
				teachers and principals in the State who are licensed and certified;
										(2)the number of
				teachers in the State who are licensed and certified to teach in their field of
				study;
										(3)the number of
				teachers and principals in the State who have received emergency
				licensure;
										(4)the passage rate
				of teacher and principal licensure examinations; and
										(5)if applicable,
				results of teacher and principal evaluation systems.
										(b)Local
				educational agency reportEach local educational agency receiving
				funds under this title shall submit to the State educational agency such
				information that the State requires, which shall include the information listed
				in subsection (a).
									(c)AvailabilityThe
				reports and information provided under subsections (a) and (b) shall be made
				readily available to the public.
									2108.National
				activities of demonstrated effectiveness
									(a)PurposeThe
				purpose of this section is to promote innovative instruction and learning
				strategies by nationally recognized organizations with a proven track record of
				effectiveness in providing preparation and professional development activities
				and programs for teachers and principals, particularly in underserved
				areas.
									(b)Technical
				assistance and national evaluationFrom the funds reserved by the
				Secretary under section 2103(b) to carry out this section, the Secretary may
				reserve not more than 20 percent to carry out directly or through grants and
				contracts—
										(1)technical
				assistance to States and local educational agencies carrying out activities
				under this part; and
										(2)national
				evaluations of activities carried out by States and local educational agencies
				under this part.
										(c)Programs of
				national significanceFrom the funds reserved by the Secretary
				under section 2103(b), and not reserved under subsection (b), the Secretary
				shall award grants, on a competitive basis, to eligible entities for the
				purposes of—
										(1)providing
				teachers and school leaders from non-traditional preparation and certification
				routes to serve in traditionally underserved local education agencies;
										(2)providing
				professional development activities that addresses literacy, numeracy,
				remedial, or other needs of local education agencies and their students;
				or
										(3)making freely
				available services and learning opportunities to local education agencies
				through partnerships and cooperative agreements or by making publicly
				accessible through the Internet or other widely available means.
										(d)Program periods
				and diversity of projects
										(1)In
				generalA grant awarded by the Secretary to an eligible entity
				under this section shall be of sufficient size, for a period of not more than 3
				years, and may be renewed by the Secretary for an additional 2 year
				period.
										(2)Diversity of
				projectsThe Secretary shall ensure that reach eligible entity
				will serve different areas, including urban, suburban, and rural areas.
										(3)LimitationThe
				Secretary may not award more than one grant to an eligible entity during a
				grant period.
										(e)Cost-Sharing
										(1)In
				generalAn eligible entity that receives a grant under this
				section, shall provide, from non-Federal sources, not less than 50 percent of
				the funds for the total cost for each year of activities carried out under this
				section.
										(2)Acceptable
				contributionsAn eligible entity that receives a grant under this
				section may meet the requirement of paragraph (1) by providing contributions in
				cash or in kind, fairly evaluated, including plant, equipment, and
				services.
										(3)WaiversThe
				Secretary may waive or modify the requirement of paragraph (1) in cases of
				demonstrated financial hardship.
										(f)ApplicationsIn
				order to receive a grant under this section, an eligible entity shall submit an
				application to the Secretary in such time and in such manner that the Secretary
				may require, which shall include, at a minimum, a certification that the
				eligible entity will provide services to the local educational agency and
				schools it serves at no cost to its students or parents.
									(g)Definition of
				eligible entityIn this section, the term eligible
				entity means—
										(1)an institution of
				higher education, as defined in section 102 of the Higher Education Act of
				1965, that provides course materials or resources that are research proven in
				increasing academic achievement; or
										(2)a national
				nonprofit or for-profit organization with a demonstrated track record of
				raising student academic achievement, graduation rates, and college-going
				rates.
										2109.Prohibition
				against Federal mandates, direction, or controlNothing in this title shall be construed to
				authorize the Secretary or any other officer or employee of the Federal
				Government to mandate, direct, control, or exercise any direction or
				supervision over a State, local educational agency, or school’s instructional
				content or materials, curriculum, program of instruction, academic content and
				student academic achievement standards, or academic assessments.
								2110.Supplement,
				not supplantFunds made
				available under this title shall be used to supplement, and not supplant,
				non-Federal funds that would otherwise be used for activities authorized under
				this title.
								BTeacher incentive
				fund
								2201.Purposes;
				definitions
									(a)PurposesThe
				purposes of this part are—
										(1)to assist States,
				local educational agencies, and nonprofit organizations to develop, implement,
				improve, or expand comprehensive performance-based compensation systems for
				teachers and principals, especially for teachers and principals in high-need
				schools, who raise student academic achievement and close the achievement gap;
				and
										(2)to study and
				review performance-based compensation systems for teachers and principals to
				evaluate the effectiveness, fairness, quality, consistency, and reliability of
				the systems.
										(b)DefinitionsIn
				this part:
										(1)Eligible
				entityThe term eligible entity means—
											(A)a local
				educational agency or a consortium of local educational agencies, including a
				charter school that is a local educational agency;
											(B)a State
				educational agency, or other State agency designated by the chief executive of
				a State to participate under this part; or
											(C)a partnership
				consisting of—
												(i)one or more
				agencies described in subparagraph (A) or (B); and
												(ii)at least 1
				nonprofit or for-profit organization.
												(2)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—
											(A)(i)that serves not fewer
				than 10,000 children from families with incomes below the poverty line;
				or
												(ii)for which not less than 20 percent
				of the children served by the agency are from families with incomes below the
				poverty line; and
												(B)(i)for which there is a
				high percentage of teachers not teaching in the academic subjects or grade
				levels that the teachers were trained to teach; or
												(ii)for which there is a high
				percentage of teachers with emergency, provisional, or temporary certification
				or licensing.
												(3)High-need
				schoolThe term high-need school means a school
				that—
											(A)is located in an
				area in which the percentage of students from families with incomes below the
				poverty line is 30 percent or more; or
											(B)(i)has a high percentage
				of out-of-field teachers;
												(ii)is within the top quartile of
				elementary schools and secondary schools statewide, as ranked by the number of
				unfilled, available teaching positions at the schools;
												(iii)has a high teacher turnover rate;
				or
												(iv)has a high percentage of teachers
				who are not certified or licensed.
												(4)Performance-based
				compensation systemThe term performance-based compensation
				system means a system of compensation for teachers and principals
				that—
											(A)differentiates
				levels of compensation primarily on the basis of measurable increases in
				student academic achievement; and
											(B)may
				include—
												(i)differentiated
				levels of compensation on the basis of effective teachers’ and principals’
				employment and success in hard-to-staff schools or high-need subject areas;
				and
												(ii)recognition of
				the skills and knowledge of teachers and principals as demonstrated
				through—
													(I)successful
				fulfillment of additional responsibilities or job functions; and
													(II)evidence of high
				achievement and mastery of content knowledge and superior teaching
				skills.
													2202.Teacher
				incentive fund grants
									(a)In
				generalFrom the amounts appropriated to carry out this part, the
				Secretary is authorized to award grants, on a competitive basis, to eligible
				entities to enable the eligible agencies to develop, implement, improve, or
				expand a performance-based compensation system in a school served by a project
				under this part.
									(b)PriorityIn
				awarding a grant under this part, the Secretary shall give priority to an
				eligible entity that concentrates the activities proposed to be assisted under
				the grant on teachers and principals serving in high-need schools.
									(c)ApplicationsTo
				be eligible to receive a grant under this part, an eligible entity shall submit
				an application to the Secretary, at such time and in such manner as the
				Secretary may reasonably require. The application shall include—
										(1)a description of
				the performance-based compensation system that the eligible entity proposes to
				develop, implement, improve, or expand;
										(2)a description and
				evidence of the support and commitment, from teachers and principals in the
				school to be served by the project, the community, and the local educational
				agency, for the performance-based compensation system, including a
				demonstration of consultation with teachers and principals on the development
				and implementation of the performance-based compensation system;
										(3)a description of
				how the eligible entity will develop and implement a fair, rigorous, and
				objective process to evaluate teacher, principal, and student performance under
				the project, including the baseline performance against which evaluations of
				improved performance will be made;
										(4)a description of
				the local educational agency or school to be served by the project, including
				such student academic achievement, demographic, and socioeconomic information
				as the Secretary may request;
										(5)a description of
				the quality of teachers and principals in the local educational agency and the
				schools to be served by the project and how the project will increase the
				quality of teachers and principals in a high-need school;
										(6)a description of
				how the eligible entity will use grant funds under this part in each year of
				the grant;
										(7)a description of
				how the eligible entity will continue the performance-based compensation system
				assisted under the grant after the grant ends;
										(8)a description, if
				applicable, of how the eligible entity will define effective for the purposes
				of section 2201(b)(4)(B)(i), through the use of measurable indicators, that are
				based in significant part on measures of student academic achievement;
				and
										(9)a description of
				the State, local, or other public or private funds that will be used to
				supplement the grant and sustain the activities assisted under the grant at the
				end of the grant period.
										(d)Use of
				funds
										(1)In
				generalAn eligible entity that receives a grant under this part
				shall use the grant funds to develop, implement, improve, or expand, in
				collaboration with teachers, principals, other school administrators, and
				members of the public, a performance-based compensation system consistent with
				this part.
										(2)Authorized
				activitiesGrant funds under this part may be used for the
				following:
											(A)Developing
				appraisal systems that reflect clear and fair measures of teacher and principal
				performance based on demonstrated improvements in student academic
				achievement.
											(B)Conducting
				outreach within a local educational agency or a State to gain input on how to
				construct the appraisal system and to develop support for the appraisal
				system.
											(C)Paying, as part
				of a comprehensive performance-based compensation system, bonuses and increased
				salaries, if the eligible entity uses an increasing share of non-Federal funds
				to pay the bonuses and increased salaries each year of the grant, to—
												(i)teachers and
				principals who raise student academic achievement;
												(ii)teachers
				who—
													(I)raise student
				academic achievement; and
													(II)(aa)teach in high-need
				schools; or
														(bb)teach subjects that are difficult to
				staff; or
														(iii)principals who
				raise student academic achievement in the school and serve in high-need
				schools.
												(e)Duration of
				grants
										(1)In
				generalThe Secretary may award a grant under this part for a
				period of not more than 5 years.
										(2)LimitationA
				local educational agency may receive (whether individually or as part of a
				consortium or partnership) a grant under this part only once.
										(f)Equitable
				distributionTo the extent practicable, the Secretary shall
				ensure an equitable geographic distribution of grants under this part.
									(g)Matching
				requirementEach eligible entity that receives a grant under this
				part shall provide, from non-Federal sources, an amount equal to 50 percent of
				the amount of the grant (which may be provided in cash or in-kind) to carry out
				the activities supported by the grant.
									(h)Supplement, not
				supplantGrant funds provided under this part shall be used to
				supplement, not supplant, other Federal or State funds available to carry out
				activities described in this part.
									2203.Reports and
				evaluations
									(a)Activities
				summaryEach eligible entity receiving a grant under this part
				shall provide to the Secretary a summary of the activities assisted under the
				grant.
									(b)ReportThe
				Secretary shall provide to Congress an annual report on the implementation of
				the program assisted under this part, including—
										(1)information on
				eligible entities that received grant funds under this part, including—
											(A)information
				provided by eligible entities to the Secretary in the applications submitted
				under section 2202(c);
											(B)the summaries
				received under subsection (a); and
											(C)grant award
				amounts;
											(2)student academic
				achievement data; and
										(3)such other
				information as the Secretary may include.
										(c)Evaluation
										(1)In
				generalThe Secretary shall, through a grant or contract, carry
				out an independent evaluation to measure the effectiveness of the program
				assisted under this part.
										(2)ContentsThe
				evaluation under paragraph (1) shall measure—
											(A)the effectiveness
				of the program in improving student academic achievement;
											(B)the satisfaction
				of the participating teachers or principals; and
											(C)the extent to
				which the program assisted the eligible entities in recruiting and retaining
				high-quality teachers and principals, especially in hard-to-staff subject
				areas.
											2204.Reservation
				of fundsOf the total amount
				reserved under section 2103(c) for this part for a fiscal year, the Secretary
				may reserve for such fiscal year not more than 1 percent for the cost of the
				evaluation under section 2203(c) and for technical assistance in carrying out
				this
				part.
								.
				IIISafe and
			 healthy students
			301.General
			 provisionsThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
				(1)in title IV (20
			 U.S.C. 7101 et seq.)—
					(A)by redesignating
			 subpart 3 of part A as subpart 5 of part E of title IX and moving that subpart
			 to follow subpart 4 of part E of title IX, as redesignated by section 201 of
			 this Act;
					(B)by redesignating
			 section 4141 as section 9561;
					(C)by redesignating
			 section 4155 as section 9537 and moving that section so as to follow section
			 9536;
					(D)by redesignating
			 part C as subpart 6 of part E of title IX and moving that subpart to follow
			 subpart 5 of part E of title IX, as redesignated by subparagraph (A);
			 and
					(E)by redesignating
			 sections 4301, 4302, 4303, and 4304, as sections 9571, 9572, 9573, and 9574,
			 respectively; and
					(2)by striking title
			 IV (20 U.S.C. 7101 et seq.) and inserting the following:
					
						IVSafe and healthy
				students
							4101.PurposeThe purpose of this title is to improve
				students’ safety, health, and well-being during and after the school day
				by—
								(1)increasing the
				capacity of local educational agencies, schools, and local communities to
				create safe, healthy, supportive, and drug-free environments;
								(2)carrying out
				programs designed to improve school safety and promote students’ physical and
				mental health well-being, healthy eating and nutrition, and physical
				fitness;
								(3)preventing and
				reducing substance abuse, school violence, and bullying; and
								(4)strengthening
				parent and community engagement to ensure a healthy, safe, and supportive
				school environment.
								4102.DefinitionsIn this title:
								(1)Controlled
				substanceThe term controlled substance means a drug
				or other substance identified under Schedule I, II, III, IV, or V in section
				202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
								(2)DrugThe
				term drug includes controlled substances, the illegal use of
				alcohol or tobacco, and the harmful, abusive, or addictive use of substances,
				including inhalants and anabolic steroids.
								(3)Drug and
				violence preventionThe term drug and violence
				prevention means—
									(A)with respect to
				drugs, prevention, early intervention, rehabilitation referral, or education
				related to the illegal use of drugs; and
									(B)with respect to
				violence, the promotion of school safety, such that students and school
				personnel are free from violent and disruptive acts, including sexual
				harassment and abuse, and victimization associated with prejudice and
				intolerance, on school premises, going to and from school, and at
				school-sponsored activities, though the creation and maintenance of a school
				environment that is free of weapons and fosters individual responsibility and
				respect for the rights of others.
									(4)School-based
				mental health services providerThe term school-based
				mental health services provider includes a State licensed or State
				certified school counselor, school psychologist, school social worker, or other
				State licensed or certified mental health professional qualified under State
				law to provide such services to children and adolescents.
								(5)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
								4103.Formula
				grants to States
								(a)ReservationsFrom
				the total amount appropriated under section 4108 for a fiscal year, the
				Secretary shall reserve—
									(1)not more than 1
				percent for national activities, which the Secretary may carry out directly or
				through grants and contracts, such as providing technical assistance to States
				and local educational agencies carrying out activities under this title or
				conducting a national evaluation;
									(2)1/2
				of 1 percent for allotments for the United States Virgin Islands, Guam,
				American Samoa, and the Commonwealth of the Northern Mariana Islands, to be
				distributed among those outlying areas on the basis of their relative need, as
				determined by the Secretary, in accordance with the purpose of this title;
				and
									(3)1/2
				of 1 percent for the Secretary of the Interior for programs under this title in
				schools operated or funded by the Bureau of Indian Education.
									(b)State
				allotments
									(1)Allotment
										(A)In
				generalIn accordance with subparagraph (B), the Secretary shall
				allot among each of the States the total amount made available to carry out
				this title for any fiscal year and not reserved under subsection (a).
										(B)Determination
				of State allotment amountsSubject to paragraph (2), the
				Secretary shall allot the amount made available under subparagraph (A) for a
				fiscal year among the States in proportion to the number of children, aged 5 to
				17, who reside within the State and are from families with incomes below the
				poverty line for the most recent fiscal year for which satisfactory data are
				available, compared to the number of such individuals who reside in all such
				States for that fiscal year.
										(2)Small State
				minimumNo State receiving an allotment under paragraph (1) may
				receive less than 1/2 of 1 percent of the total amount
				allotted under such paragraph.
									(3)ReallotmentIf
				a State does not receive an allotment under this title for a fiscal year, the
				Secretary shall reallot the amount of the State’s allotment to the remaining
				States in accordance with this section.
									(c)State use of
				funds
									(1)In
				generalEach State that receives an allotment under this section
				shall reserve not less than 98 percent of the amount allotted to such State
				under subsection (b), for each fiscal year for subgrants to local educational
				agencies under section 4104.
									(2)State
				administrationA State educational agency may use not more than 1
				percent of the amount made available to the State under subsection (b) for the
				administrative costs of carrying out its responsibilities under this
				title.
									(3)State
				activitiesA State educational agency may use the amount made
				available to the State under subsection (b) and not reserved under paragraph
				(1) for the following activities:
										(A)Providing
				training, technical assistance, and capacity building to local educational
				agencies that are recipients of awards under this title.
										(B)Other activities
				identified by the State that meet the purpose of this title.
										(d)State
				plan
									(1)In
				generalIn order to receive an allotment under this section for
				any fiscal year, a State shall submit a plan to the Secretary, at such time and
				in such manner as the Secretary may reasonably require.
									(2)ContentsEach
				plan submitted by a State under this section shall include the
				following:
										(A)A description of
				how the State educational agency will use funds received under this title for
				State-level activities.
										(B)An assurance that
				the State educational agency will monitor the implementation of activities
				under this title and provide technical assistance to local educational agencies
				in carrying out such activities.
										4104.Subgrants to
				local educational agencies
								(a)Allocations to
				local educational agencies
									(1)In
				generalA State that receives an allotment under this title for a
				fiscal year shall provide the amount made available under section 4103(c)(1)
				for subgrants to local educational agencies in accordance with this
				section.
									(2)Funds to local
				educational agenciesFrom the funds reserved by a State under
				section 4103(c)(1), the State shall allocate to each local educational agency
				in the State an amount that bears the same relationship to such funds as the
				number of individuals ages 5 to 17 from families with incomes below the poverty
				line in the geographic area served by the agency, as determined by the
				Secretary on the basis of the most recent satisfactory data, bears to the
				number of such individuals in the geographic areas served by all the local
				educational agencies in the State, as so determined.
									(3)Administrative
				costsOf the amount received under paragraph (2), a local
				educational agency may use not more than 2 percent for the direct
				administrative costs of carrying out its responsibilities under this
				title.
									(b)Local
				applications
									(1)In
				generalTo be eligible to receive a subgrant under this section,
				a local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
									(2)Consultation
										(A)In
				generalA local educational agency shall conduct a needs
				assessment described in paragraph (3), and develop its application, through
				consultation with parents, teachers, principals, pupil services personnel,
				students, community-based organizations, local government representatives, and
				others with relevant and demonstrated expertise in programs and activities
				designed to meet the purpose of this title.
										(B)Continued
				consultationOn an ongoing basis, the local educational agency
				shall consult with the individuals and organizations described in subparagraph
				(A) in order to seek advice regarding how best—
											(i)to improve the
				local educational agency’s activities in order to meet the purpose of this
				title; and
											(ii)to coordinate
				such agency’s activities under this title with other related strategies,
				programs, and activities being conducted in the community.
											(3)Needs
				assessment
										(A)In
				generalTo be eligible to receive a subgrant under this section,
				a local educational agency shall conduct a comprehensive needs assessment of
				the local educational agency and of all schools within the jurisdiction of the
				local educational agency.
										(B)RequirementsThe
				needs assessment required under subparagraph (A) shall take into account risk
				factors of the community, school, family, or peer-individual domains that are
				known, through prospective, longitudinal research efforts, to be predictive of
				drug use, violent behavior, and the physical and mental health and well-being
				of youth in the school and community.
										(4)ContentsEach
				application submitted under this subsection shall be based on the needs
				assessment described in paragraph (3) and shall include the following:
										(A)The results of
				the needs assessment described in paragraph (3) and an identification of each
				school that will be served by a subgrant under this section.
										(B)A description of
				the activities to be carried out by the local educational agency under this
				title and how these activities are aligned with the results of the needs
				assessment conducted under paragraph (3).
										(C)A description of
				the performance indicators that will be used to evaluate the effectiveness of
				the activities carried out under this section.
										(D)An assurance that
				the activities will comply with the principles of effectiveness described in
				section 4105(b), and foster a healthy, safe, and supportive school environment
				that improves students’ safety, health, and well-being during and after the
				school day.
										(E)An assurance that
				the local educational agency will prioritize funds to schools served by the
				local educational agency that—
											(i)are among the
				schools with the greatest needs as identified through the needs assessment
				conducted under paragraph (3);
											(ii)have the highest
				percentages or numbers of children counted under section 1124(c);
											(iii)are identified
				for improvement under section 1114; or
											(iv)are identified
				as a persistently dangerous public elementary school or secondary school under
				section 9532.
											(F)An assurance that
				the local educational agency will comply with section 9501 (regarding
				participation by private school children and teachers).
										4105.Local
				educational agency authorized activities
								(a)Local
				educational agency activitiesA local educational agency that
				receives a subgrant under section 4104 shall use the subgrant funds to develop,
				implement, and evaluate comprehensive programs and activities, which are
				coordinated with other schools and community-based services and programs, that
				are in accordance with the purpose of this title and—
									(1)foster safe,
				healthy, supportive, and drug-free environments that support student academic
				achievement;
									(2)are consistent
				with the principles of effectiveness described in subsection (b);
									(3)promote the
				involvement of parents in the activity or program; and
									(4)may include,
				among other programs and activities—
										(A)drug and violence
				prevention activities and programs, including professional development and
				training for school and pupil services personnel, and interested community
				members in prevention, education, early identification, and intervention
				mentoring, or rehabilitation referral, as related to drug and violence
				prevention;
										(B)before and after
				school programs and activities, including during summer recess periods, and
				programs to extend the school day, week, or school-year calendar;
										(C)school-based
				mental health services, including early identification of drug use and
				violence, and direct individual or group counseling services provided by
				qualified school-based mental health services providers;
										(D)emergency
				intervention services following traumatic crisis events;
										(E)programs that
				train school personnel to identify warning signs of youth suicide;
										(F)mentoring
				programs and activities for children who are at risk of academic failure,
				dropping out of school, or involvement in criminal or delinquent activities, or
				who lack strong positive role models;
										(G)elementary school
				and secondary school counseling programs;
										(H)programs or
				activities that support a healthy, active lifestyle, including nutritional
				education and regular, structured physical education programs for elementary
				school and secondary school students;
										(I)implementation of
				schoolwide positive behavioral interventions and supports, including through
				coordination with similar activities carried out under the Individuals with
				Disabilities Education Act; and
										(J)other activities
				and programs identified as necessary by the local educational agency through
				the needs assessment conducted under section 4104(b)(3) that meet the purpose
				of this title.
										(b)Principles of
				effectiveness
									(1)In
				generalFor a program or activity developed pursuant to this
				title to meet the principles of effectiveness, such program or activity
				shall—
										(A)be based upon an
				assessment of objective data regarding the need for programs and activities in
				the elementary schools and secondary schools and communities to be served
				to—
											(i)improve school
				safety and promote students’ physical and mental health well-being, healthy
				eating and nutrition, and physical fitness; and
											(ii)strengthen
				parent and community engagement to ensure a healthy, safe, and supportive
				school environment;
											(B)be based upon an
				established set of performance measures aimed at ensuring a healthy, safe, and
				supportive school environment for students in the elementary schools and
				secondary schools and communities to be served by the program;
										(C)reflect, to the
				extent practicable, scientifically valid research, or in the absence of a
				strong research base, reflect best practices in the field, that provides
				evidence that the program or activity will provide students a healthy, safe,
				and supportive school environment; and
										(D)include
				meaningful and ongoing consultation with and input from parents in the
				development of the application and administration of the program or
				activity.
										(2)Periodic
				evaluation
										(A)In
				generalThe program or activity shall undergo a periodic
				evaluation to assess its progress toward achieving its goal of providing
				students a healthy, safe, and supportive school environment that promotes
				school safety and students’ physical and mental health and well-being, healthy
				eating and nutrition, and physical fitness.
										(B)Use of
				resultsThe results of evaluations under subparagraph (A) shall
				be—
											(i)used to refine,
				improve, and strengthen the program or activity, and to refine the performance
				measures; and
											(ii)made available
				to the public upon request, with public notice of such availability
				provided.
											4106.Supplement,
				not supplantFunds made
				available under this title shall be used to supplement, and not supplant,
				non-Federal funds that would otherwise be used for activities authorized under
				this title.
							4107.Prohibited
				use of fundsNo funds under
				this title may be used for—
								(1)construction;
				or
								(2)medical services,
				drug treatment or rehabilitation, except for pupil services or referral to
				treatment for students who are victims of, or witnesses to, crime or who
				illegally use drugs.
								4108.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $1,372,627,000 for each
				of fiscal years 2014 through
				2018.
							.
				IVEmpowering
			 parents through quality charter schools
			401.PurposeSection 5201 (20 U.S.C. 7221) is amended to
			 read as follows:
				
					5201.PurposeIt is the purpose of this subpart to—
						(1)provide financial
				assistance for the planning, program design, and initial implementation of
				charter schools;
						(2)expand the number
				of high-quality charter schools available to students across the Nation;
						(3)evaluate the
				impact of such schools on student achievement, families, and communities, and
				share best practices between charter schools and other public schools;
						(4)encourage States
				to provide support to charter schools for facilities financing in an amount
				more nearly commensurate to the amount the States have typically provided for
				traditional public schools;
						(5)improve student
				services to increase opportunities for students who are children with
				disabilities, English language learners, and other traditionally underserved
				students to attend charter schools and meet challenging State academic
				achievement standards; and
						(6)support efforts
				to strengthen the charter school authorizing process to improve performance
				management, including transparency, monitoring, and evaluation of such
				schools.
						.
			402.Program
			 authorizedSection 5202 (20
			 U.S.C. 7221a) is amended to read as follows:
				
					5202.Program
				authorized
						(a)In
				generalThe Secretary is authorized to carry out a charter school
				program that supports charter schools that serve elementary school and
				secondary school students by—
							(1)supporting the
				startup, replication, and expansion of charter schools;
							(2)assisting charter
				schools in accessing credit to acquire and renovate facilities for school use;
				and
							(3)carrying out
				national activities to support—
								(A)charter school
				development;
								(B)the dissemination
				of best practices of charter schools for all schools; and
								(C)the evaluation of
				the impact of the program on schools participating in the charter school
				program.
								(b)Funding
				allotmentFrom the amount made available under section 5211 for a
				fiscal year, the Secretary shall—
							(1)reserve 15
				percent to support charter school facilities assistance under section
				5204;
							(2)reserve not more
				than 5 percent to carry out national activities under section 5205; and
							(3)use the remaining
				amount after the reservations under paragraphs (1) and (2) to carry out section
				5203.
							(c)Prior grants
				and subgrantsThe recipient of a grant or subgrant under this
				subpart, as such subpart was in effect on the day before the date of enactment
				of the Every Child Ready for College or
				Career Act of 2013, shall continue to receive funds in accordance
				with the terms and conditions of such grant or
				subgrant.
						.
			403.Grants to
			 support high-quality charter schoolsSection 5203 (20 U.S.C. 7221b) is amended to
			 read as follows:
				
					5203.Grants to
				support high-quality charter schools
						(a)DefinitionsIn
				this section:
							(1)Charter
				management organizationThe term charter management
				organization means a nonprofit organization that operates, manages, or
				oversees multiple charter schools by centralizing or sharing certain functions
				and resources among schools, or a group or consortium of such
				organizations.
							(2)Eligible
				entityThe term eligible entity means—
								(A)a State
				entity;
								(B)an authorized
				public chartering agency;
								(C)a local
				educational agency; or
								(D)a charter
				management organization.
								(3)State
				entityThe term State entity means—
								(A)a State
				educational agency;
								(B)a State charter
				school board;
								(C)a Governor of a
				State; or
								(D)a charter support
				organization.
								(b)Program
				authorizedFrom the amount available under section 5202(b)(3),
				the Secretary shall award grants, on a competitive basis, to eligible entities
				to enable—
							(1)eligible entities
				described in subparagraph (A), (B), or (C) of subsection (a)(2) to—
								(A)award subgrants
				to eligible applicants—
									(i)to open new
				charter schools;
									(ii)to open
				replicable, high-quality charter school models; or
									(iii)to expand
				high-quality charter schools; and
									(B)provide technical
				assistance to eligible applicants and authorized public chartering agencies in
				carrying out the activities described in subparagraph (A) and work with
				authorized public chartering agencies in the State to improve authorizing
				quality; or
								(2)eligible entities
				described in subparagraph (B), (C), or (D) of subsection (a)(2) to open new
				charter schools, to open replicable high-quality charter school models, or to
				expand high-quality charter schools, which may include—
								(A)supporting the
				physical expansion of charter school buildings, including financing the
				development of new buildings and campuses to meet increased enrollment
				needs;
								(B)paying costs
				associated with hiring additional teachers to serve additional students;
								(C)providing
				transportation to students to and from the charter school;
								(D)purchasing
				instructional materials, implementing teacher and principal professional
				development programs, and hiring additional non-teaching staff; and
								(E)supporting any
				necessary activities associated with the charter school carrying out the
				purpose of this section.
								(c)Uses of
				funds
							(1)Special rule
				for subgranting entitiesAn eligible entity receiving a grant
				under subsection (b)(1) shall—
								(A)use 90 percent of
				the grant funds to carry out subsection (b)(1)(A), in accordance with the
				quality charter school program described in the entity’s application approved
				pursuant to subsection (f); and
								(B)reserve 10
				percent of such funds to carry out the activities described in subsection
				(b)(1)(B), of which not more than 30 percent may be used for administrative
				costs which may include technical assistance.
								(2)Contracts and
				grantsAn eligible entity may use a grant received under this
				section to carry out the activities described in subsection (b) directly or
				through grants, contracts, or cooperative agreements.
							(d)Program
				periods; peer review; diversity of projects
							(1)Program
				periods
								(A)GrantsA
				grant awarded by the Secretary to an eligible entity under this section shall
				be for a period of not more than 3 years, and may be renewed by the Secretary
				for 1 additional 2-year period.
								(B)SubgrantsA
				subgrant awarded by an eligible entity under this section shall be for a period
				of not more than 3 years, of which an eligible applicant may use not more than
				18 months for planning and program design. An eligible entity may renew a
				subgrant for 1 additional 2-year period.
								(2)Peer
				reviewThe Secretary, and each eligible entity awarding subgrants
				under this section, shall use a peer review process to review applications for
				assistance under this section.
							(3)Diversity of
				projectsEach eligible entity awarding subgrants under this
				section shall award subgrants in a manner that, to the extent practicable and
				applicable, ensures that such subgrants—
								(A)are distributed
				throughout different areas, including urban, suburban, and rural areas;
				and
								(B)will assist
				charter schools representing a variety of educational approaches.
								(e)Limitations
							(1)GrantsAn
				eligible entity may not receive more than 1 grant under this section at a time,
				unless the eligible entity demonstrates to the Secretary that, for each charter
				school supported under the first grant, the education results have improved in
				the areas described in subparagraphs (A) and (D) of section 5210(7).
							(2)SubgrantsAn
				eligible applicant may not receive more than 1 subgrant under this section per
				charter school for each grant period or renewal period.
							(f)ApplicationsAn
				eligible entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require. The application shall include the following:
							(1)A description of
				the entity’s objectives in running a quality charter school program under this
				section and how the objectives of the program will be carried out,
				including—
								(A)a description of
				how the entity will—
									(i)support both new
				charter school startup and the expansion and replication of high-quality
				charter school models;
									(ii)work with
				charter schools to promote inclusion of all students and support all students
				upon enrollment to promote retention;
									(iii)work with
				charter schools on recruitment practices, including efforts to engage groups
				that may otherwise have limited opportunities to participate in charter
				schools;
									(iv)share best and
				promising practices between charter schools and other public schools;
									(v)ensure the
				charter schools the eligible entity supports can meet the educational needs of
				their students, including students who are children with disabilities and
				English language learners; and
									(vi)support efforts
				to increase quality initiatives, including meeting the quality authorizing
				elements described in paragraph (2)(D)(ii);
									(B)in the case of
				any eligible entity that will be awarding subgrants under subsection (b)(1)(A),
				a description of how the entity will—
									(i)inform eligible
				charter schools, developers, authorized public chartering agencies, and other
				entities of the availability of funds under the program;
									(ii)work with
				eligible applicants to ensure that the applicants access all Federal funds that
				they are eligible to receive, and help the charter schools supported by the
				applicants and the students attending the charter schools—
										(I)participate in
				the Federal programs in which the schools and students are eligible to
				participate; and
										(II)receive the
				commensurate share of Federal funds the schools and students are eligible to
				receive under such programs;
										(iii)ensure eligible
				applicants that receive a subgrant under the entity’s program are prepared to
				continue to operate the charter schools receiving the subgrant funds once the
				funds have expired;
									(iv)support charter
				schools in local educational agencies with large numbers of schools identified
				by the State under section 1114(a)(1)(B); and
									(v)carry out the
				subgrant competition, including—
										(I)a description of
				the application each eligible applicant desiring to receive a subgrant will
				submit, which application shall include—
											(aa)a
				description of the roles and responsibilities of eligible applicants, partner
				organizations, and charter management organizations, including the
				administrative and contractual roles and responsibilities; and
											(bb)a
				description of the quality controls agreed to between the eligible applicant
				and the authorized public chartering agency involved, such as a contract or
				performance agreement, and how a school’s performance on the State’s academic
				accountability system will be a primary factor for renewal; and
											(II)a description of
				how the entity will review applications;
										(C)except in the
				case of an eligible entity described in subsection (a)(3)(A), a description of
				how the entity—
									(i)will work with
				the State educational agency and the charter schools in the State to maximize
				charter school participation in Federal and State programs for charter schools;
				and
									(ii)will work with
				the State educational agency to adequately operate the entity’s program under
				this section, where applicable;
									(D)in the case of an
				eligible entity that is a State entity, a description of the extent to which
				the entity—
									(i)is able to meet
				and carry out the priorities described in subsection (g)(2); and
									(ii)is working to
				develop or strengthen a cohesive statewide system to support the opening of new
				charter schools, the opening of replicable, high-quality charter school models,
				and the expansion of high-quality charter schools; and
									(E)in the case of an
				entity that partners with an outside organization to carry out the entity’s
				quality charter school program, in whole or in part, a description of the roles
				and responsibilities of such partner.
								(2)Assurances,
				including a description of how the assurances will be met, that—
								(A)the eligible
				entity, if awarding subgrants, will—
									(i)consider
				applications from eligible charter schools, authorized public chartering
				agencies, charter management organizations, and other entities as applicable
				under State law; and
									(ii)provide adequate
				technical assistance to such eligible applicants to—
										(I)meet the
				objectives described in clauses (ii) and (iii) of paragraph (1)(A) and
				subparagraph (B); and
										(II)enroll
				traditionally underserved students, including students who are children with
				disabilities and English language learners, to promote an inclusive education
				environment;
										(B)each charter
				school receiving funds under the entity’s program will have a high degree of
				autonomy over budget and operations;
								(C)the entity will
				support charter schools in meeting the educational needs of their students as
				described in paragraph (1)(A)(v); and
								(D)in the case of an
				eligible entity that is a State entity—
									(i)the entity will
				ensure that the authorized public chartering agency of any charter school that
				receives funds under the entity’s program—
										(I)ensures that the
				charter school is meeting the obligations under this Act, part B of the
				Individuals with Disabilities Education Act, title VI of the Civil Rights Act
				of 1964, and section 504 of the Rehabilitation Act of 1973; and
										(II)adequately
				monitors and helps the schools in recruiting, enrolling, and meeting the needs
				of all students, including students who are children with disabilities and
				English language learners; and
										(ii)the entity will
				promote quality authorizing, such as through providing technical assistance, to
				support all authorized public chartering agencies in the State to improve the
				monitoring of their charter schools, including by—
										(I)using annual
				performance data, which may include graduation rates and student growth data,
				as appropriate, to measure the progress of their schools toward becoming
				high-quality charter schools; and
										(II)reviewing the
				schools’ independent, annual audits of financial statements conducted in
				accordance with generally accepted accounting principles, and ensuring any such
				audits are publically reported.
										(3)A request and
				justification for waivers of any Federal statutory or regulatory provisions
				that the entity believes are necessary for the successful operation of the
				charter schools that will receive funds under the entity’s program under this
				section, and a description of any State or local rules, generally applicable to
				public schools, that will be waived, or otherwise not apply, to such
				schools.
							(g)Selection
				criteria; priority
							(1)Selection
				criteriaThe Secretary shall award grants to eligible entities
				under this section on the basis of the quality of the applications submitted
				under subsection (f), after taking into consideration—
								(A)the degree of
				flexibility afforded by the State’s public charter school law and, in the case
				of an eligible entity described in subsection (a)(2)(A), how the entity will
				work to maximize the flexibility provided to charter schools under the
				law;
								(B)the quality of
				the strategy for assessing achievement of the entity’s objectives under
				subsection (f)(1);
								(C)the likelihood
				that the eligible entity, and any eligible applicants receiving subgrants from
				the eligible entity, will meet those objectives and improve educational results
				for students;
								(D)the proposed
				number of new charter schools to be opened, and the number of high-quality
				charter schools to be replicated or expanded under the program;
								(E)in the case of an
				eligible entity awarding subgrants under subsection (b)(1)(A), the entity’s
				plan to—
									(i)adequately
				monitor the eligible applicants receiving subgrants under the entity’s
				program;
									(ii)work with the
				authorized public chartering agencies involved to avoid duplication of work for
				the charter schools and authorized public chartering agencies; and
									(iii)provide
				adequate technical assistance, as described in the entity’s application under
				subsection (f), for the eligible applicants receiving subgrants under the
				entity’s program; and
									(F)the eligible
				entity’s plan to support quality authorizing efforts in the State, consistent
				with the objectives under subsection (f)(1).
								(2)PriorityIn
				selecting eligible entities that are State entities to receive a portion of the
				grants awarded under this section, the Secretary shall give priority to State
				entities to the extent that the entities meet the following criteria:
								(A)In the case in
				which a State entity is located in a State that allows an entity other than the
				State educational agency to be an authorized public chartering agency or a
				State in which only a local educational agency may be an authorized public
				chartering agency, the State has an appeals process for the denial of an
				application for a charter school.
								(B)The State entity
				is located in a State that ensures equitable financing, as compared to
				traditional public schools, for charter schools and students in a prompt
				manner.
								(C)The State entity
				is located in a State that uses charter schools and best practices from charter
				schools to help improve struggling schools and local educational
				agencies.
								(D)The State entity
				partners with an organization that has a demonstrated record of success in
				developing management organizations to support the development of charter
				schools in the State.
								(E)The State entity
				supports charter schools that support at-risk students through activities such
				as dropout prevention or dropout recovery.
								(h)Local uses of
				fundsAn eligible applicant receiving a subgrant under this
				section shall use such funds to open new charter schools, open replicable,
				high-quality charter school models, or expand existing high-quality charter
				schools, which may include the activities described in subparagraphs (A)
				through (E) of subsection (b)(2).
						(i)Reporting
				requirementsEach eligible entity receiving a grant under this
				section shall submit to the Secretary, at the end of the second and third year
				of the grant period and at the end of any renewal period, a report that
				includes the following:
							(1)The number of
				students served and, if applicable, how many new students were served during
				each year of the grant.
							(2)In the case of an
				eligible entity awarding subgrants under subsection (b)(1)(A), the number of
				subgrants awarded under this section to carry out each of the following:
								(A)The opening of
				new charter schools.
								(B)The opening of
				replicable, high-quality charter school models.
								(C)The expansion of
				high-quality charter schools.
								(3)In the case of an
				eligible entity receiving a grant under subsection (b)(2), the number of new
				charter schools opened, the number of replicable high-quality charter school
				models opened, and the number of high-quality charter schools expanded under
				the grant.
							(4)In the case of a
				State entity described in subparagraph (A), (B), or (C) of subsection (a)(3),
				the progress the State entity made toward meeting the priorities described in
				subsection (g)(2), as applicable.
							(5)A description
				of—
								(A)how the entity
				met the objectives of the quality charter school program described in the
				entity’s application under subsection (f);
								(B)how the entity
				complied with, and, if applicable, ensured that eligible applicants complied
				with, the assurances described in the entity’s application; and
								(C)how the entity
				worked with authorized public chartering agencies, including how the agencies
				worked with the management company or leadership of the schools in which the
				subgrants were awarded, if
				applicable.
								.
			404.Facilities
			 financing assistanceSection
			 5204 (20 U.S.C. 7221c) is amended to read as follows:
				
					5204.Facilities
				financing assistance
						(a)Grants to
				eligible entities
							(1)In
				generalFrom the amount reserved under section 5202(b)(1), the
				Secretary shall award not less than 3 grants to eligible entities that have
				applications approved under subsection (d) to demonstrate innovative methods of
				assisting charter schools to address the cost of acquiring, constructing, and
				renovating facilities by enhancing the availability of loans or bond
				financing.
							(2)Eligible entity
				definedIn this section, the term eligible entity
				means—
								(A)a public entity,
				such as a State or local governmental entity;
								(B)a private
				nonprofit entity; or
								(C)a consortium of
				entities described in subparagraphs (A) and (B).
								(b)Grantee
				selection
							(1)Evaluation of
				applicationThe Secretary shall evaluate each application
				submitted under subsection (d), and shall determine whether the application is
				sufficient to merit approval.
							(2)Distribution of
				grantsThe Secretary shall award not less than one grant to an
				eligible entity described in subsection (a)(2)(A), not less than one grant to
				an eligible entity described in subsection (a)(2)(B), and not less than one
				grant to an eligible entity described in subsection (a)(2)(C), if applications
				are submitted that permit the Secretary to do so without approving an
				application that is not of sufficient quality to merit approval.
							(c)Grant
				characteristicsGrants under subsection (a) shall be of a
				sufficient size, scope, and quality so as to ensure an effective demonstration
				of an innovative means of enhancing credit for the financing of charter school
				acquisition, construction, or renovation.
						(d)Applications
							(1)In
				generalTo receive a grant under subsection (a), an eligible
				entity shall submit to the Secretary an application in such form as the
				Secretary may reasonably require.
							(2)ContentsAn
				application submitted under paragraph (1) shall contain—
								(A)a statement
				identifying the activities proposed to be undertaken with funds received under
				subsection (a), including how the eligible entity will determine which charter
				schools will receive assistance, and how much and what types of assistance
				charter schools will receive;
								(B)a description of
				the involvement of charter schools in the application’s development and the
				design of the proposed activities;
								(C)a description of
				the eligible entity’s expertise in capital market financing;
								(D)a description of
				how the proposed activities will leverage the maximum amount of private-sector
				financing capital relative to the amount of government funding used and
				otherwise enhance credit available to charter schools, including how the entity
				will offer a combination of rates and terms more favorable than the rates and
				terms that a charter school could receive without assistance from the entity
				under this section;
								(E)a description of
				how the eligible entity possesses sufficient expertise in education to evaluate
				the likelihood of success of a charter school program for which facilities
				financing is sought; and
								(F)in the case of an
				application submitted by a State governmental entity, a description of the
				actions that the entity has taken, or will take, to ensure that charter schools
				within the State receive the funding the charter schools need to have adequate
				facilities.
								(e)Charter school
				objectivesAn eligible entity receiving a grant under this
				section shall use the funds deposited in the reserve account established under
				subsection (f) to assist one or more charter schools to access private sector
				capital to accomplish one or both of the following objectives:
							(1)The acquisition
				(by purchase, lease, donation, or otherwise) of an interest (including an
				interest held by a third party for the benefit of a charter school) in improved
				or unimproved real property that is necessary to commence or continue the
				operation of a charter school.
							(2)The construction
				of new facilities, including predevelopment costs, or the renovation, repair,
				or alteration of existing facilities, necessary to commence or continue the
				operation of a charter school.
							(f)Reserve
				account
							(1)Use of
				fundsTo assist charter schools to accomplish the objectives
				described in subsection (e), an eligible entity receiving a grant under
				subsection (a) shall, in accordance with State and local law, directly or
				indirectly, alone or in collaboration with others, deposit the funds received
				under subsection (a) (other than funds used for administrative costs in
				accordance with subsection (g)) in a reserve account established and maintained
				by the eligible entity for this purpose. Amounts deposited in such account
				shall be used by the eligible entity for one or more of the following
				purposes:
								(A)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
				therein, the proceeds of which are used for an objective described in
				subsection (e).
								(B)Guaranteeing and
				insuring leases of personal and real property for an objective described in
				such subsection.
								(C)Facilitating
				financing by identifying potential lending sources, encouraging private
				lending, and other similar activities that directly promote lending to, or for
				the benefit of, charter schools.
								(D)Facilitating the
				issuance of bonds by charter schools, or by other public entities for the
				benefit of charter schools, by providing technical, administrative, and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of multiple charter
				school projects within a single bond issue).
								(2)InvestmentFunds
				received under this section and deposited in the reserve account established
				under paragraph (1) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.
							(3)Reinvestment of
				earningsAny earnings on funds received under subsection (a)
				shall be deposited in the reserve account established under paragraph (1) and
				used in accordance with such subsection.
							(g)Limitation on
				administrative costsAn eligible entity may use not more than 2.5
				percent of the funds received under subsection (a) for the administrative costs
				of carrying out its responsibilities under this section (excluding subsection
				(k)).
						(h)Audits and
				reports
							(1)Financial
				record maintenance and auditThe financial records of each
				eligible entity receiving a grant under subsection (a) shall be maintained in
				accordance with generally accepted accounting principles and shall be subject
				to an annual audit by an independent public accountant.
							(2)Reports
								(A)Grantee annual
				reportsEach eligible entity receiving a grant under subsection
				(a) annually shall submit to the Secretary a report of the entity’s operations
				and activities under this section.
								(B)ContentsEach
				annual report submitted under subparagraph (A) shall include—
									(i)a
				copy of the most recent financial statements, and any accompanying opinion on
				such statements, prepared by the independent public accountant reviewing the
				financial records of the eligible entity;
									(ii)a copy of any
				report made on an audit of the financial records of the eligible entity that
				was conducted under paragraph (1) during the reporting period;
									(iii)an evaluation
				by the eligible entity of the effectiveness of its use of the Federal funds
				provided under subsection (a) in leveraging private funds;
									(iv)a listing and
				description of the charter schools served during the reporting period,
				including the amount of funds used by each school, the type of project
				facilitated by the grant, and the type of assistance provided to the charter
				schools;
									(v)a
				description of the activities carried out by the eligible entity to assist
				charter schools in meeting the objectives set forth in subsection (e);
				and
									(vi)a description of
				the characteristics of lenders and other financial institutions participating
				in the activities undertaken by the eligible entity under this section
				(excluding subsection (k)) during the reporting period.
									(C)Secretarial
				reportThe Secretary shall review the reports submitted under
				subparagraph (A) and shall provide a comprehensive annual report to Congress on
				the activities conducted under this section (excluding subsection (k)).
								(i)No full faith
				and credit for grantee obligationNo financial obligation of an
				eligible entity entered into pursuant to this section (such as an obligation
				under a guarantee, bond, note, evidence of debt, or loan) shall be an
				obligation of, or guaranteed in any respect by, the United States. The full
				faith and credit of the United States is not pledged to the payment of funds
				which may be required to be paid under any obligation made by an eligible
				entity pursuant to any provision of this section.
						(j)Recovery of
				funds
							(1)In
				generalThe Secretary, in accordance with chapter 37 of title 31,
				United States Code, shall collect—
								(A)all of the funds
				in a reserve account established by an eligible entity under subsection (f)(1)
				if the Secretary determines, not earlier than 2 years after the date on which
				the eligible entity first received funds under this section (excluding
				subsection (k)), that the eligible entity has failed to make substantial
				progress in carrying out the purposes described in subsection (f)(1); or
								(B)all or a portion
				of the funds in a reserve account established by an eligible entity under
				subsection (f)(1) if the Secretary determines that the eligible entity has
				permanently ceased to use all or a portion of the funds in such account to
				accomplish any purpose described in such subsection.
								(2)Exercise of
				authorityThe Secretary shall not exercise the authority provided
				in paragraph (1) to collect from any eligible entity any funds that are being
				properly used to achieve one or more of the purposes described in subsection
				(f)(1).
							(3)ProceduresThe
				provisions of sections 451, 452, and 458 of the General Education Provisions
				Act shall apply to the recovery of funds under paragraph (1).
							(4)ConstructionThis
				subsection shall not be construed to impair or affect the authority of the
				Secretary to recover funds under part D of the General Education Provisions
				Act.
							(k)Per-Pupil
				facilities aid program
							(1)Definition of
				per-pupil facilities aid programIn this subsection, the term
				per-pupil facilities aid program means a program in which a State
				makes payments, on a per-pupil basis, to charter schools to provide the schools
				with financing—
								(A)that is dedicated
				solely for funding charter school facilities; or
								(B)a portion of
				which is dedicated for funding charter school facilities.
								(2)Grants
								(A)In
				generalFrom the amount reserved under section 5202(b)(1) and
				remaining after the Secretary makes grants under subsection (a), the Secretary
				shall make grants, on a competitive basis, to States to pay for the Federal
				share of the cost of establishing or enhancing, and administering, per-pupil
				facilities aid programs.
								(B)PeriodThe
				Secretary shall award grants under this subsection for periods of not more than
				5 years.
								(C)Federal
				shareThe Federal share of the cost described in subparagraph (A)
				for a per-pupil facilities aid program shall be not more than—
									(i)90 percent of the
				cost, for the first fiscal year for which the program receives assistance under
				this subsection;
									(ii)80 percent for
				the second such year;
									(iii)60 percent for
				the third such year;
									(iv)40 percent for
				the fourth such year; and
									(v)20 percent for
				the fifth such year.
									(D)State
				shareA State receiving a grant under this subsection may partner
				with 1 or more organizations to provide up to 50 percent of the State share of
				the cost of establishing or enhancing, and administering, the per-pupil
				facilities aid program.
								(E)Multiple
				grantsA State may receive more than 1 grant under this
				subsection, so long as the amount of such grant funds provided to charter
				schools increases with each successive grant.
								(3)Use of
				funds
								(A)In
				generalA State that receives a grant under this subsection shall
				use the funds made available through the grant to establish or enhance, and
				administer, a per-pupil facilities aid program for charter schools in the State
				of the applicant.
								(B)Evaluations;
				technical assistance; disseminationFrom the amount made
				available to a State through a grant under this subsection for a fiscal year,
				the State may reserve not more than 5 percent to carry out evaluations, to
				provide technical assistance, and to disseminate information.
								(C)Supplement, not
				supplantFunds made available under this subsection shall be used
				to supplement, and not supplant, State and local public funds expended to
				provide per-pupil facilities aid programs, operations financing programs, or
				other programs, for charter schools.
								(4)Requirements
								(A)Voluntary
				participationNo State may be required to participate in a
				program carried out under this subsection.
								(B)State
				law
									(i)In
				generalTo be eligible to receive a grant under this subsection,
				a State shall establish or enhance, and administer, a per-pupil facilities aid
				program for charter schools in the State, that—
										(I)is specified in
				State law; and
										(II)provides annual
				financing, on a per-pupil basis, for charter school facilities.
										(ii)Special
				ruleA State that is required under State law to provide its
				charter schools with access to adequate facility space may be eligible to
				receive a grant under this subsection if the State agrees to use the funds to
				develop a per-pupil facilities aid program consistent with the requirements of
				this subsection.
									(5)ApplicationsTo
				be eligible to receive a grant under this subsection, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may
				require.
							.
			405.National
			 activitiesSection 5205 (20
			 U.S.C. 7221d) is amended to read as follows:
				
					5205.National
				activities
						(a)In
				generalFrom the amount reserved under section 5202(b)(2), the
				Secretary shall—
							(1)use not less than
				50 percent of such funds to award grants in accordance with subsection (b);
				and
							(2)use the remainder
				of such funds to—
								(A)disseminate
				technical assistance to State entities in awarding subgrants under section
				5203(b)(1)(A);
								(B)disseminate best
				practices regarding public charter schools; and
								(C)evaluate the
				impact of the charter school program, including the impact on student
				achievement, carried out under this subpart.
								(b)Grants
							(1)In
				generalFrom the amounts described in subsection (a)(1), the
				Secretary shall make grants, on a competitive basis, to eligible applicants for
				the purpose of carrying out the activities described in section 5202(a)(1) and
				section 5203(b).
							(2)Terms and
				conditionsExcept as otherwise provided in this subsection,
				grants awarded under this subsection shall have the same terms and conditions
				as grants awarded under section 5203.
							(3)Eligible
				applicant definedFor purposes of this subsection, the term
				eligible applicant means an eligible applicant that desires to
				open a charter school in a State that—
								(A)did not apply for
				a grant under section 5203;
								(B)did not receive a
				grant under section 5203; or
								(C)received a grant
				under section 5203 and is in the fourth or fifth year of the grant period for
				such grant.
								(c)Contracts and
				grantsThe Secretary may carry out any of the activities
				described in this section directly or through grants, contracts, or cooperative
				agreements.
						.
			406.Records
			 transferSection 5208 (20
			 U.S.C. 7221g) is amended by inserting as quickly as possible and
			 before to the extent practicable.
			407.DefinitionsSection 5210 (20 U.S.C. 7221i) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (K), by striking and at the end;
					(B)in subparagraph
			 (L), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end, the following:
						
							(M)may serve
				prekindergarten or postsecondary
				students.
							;
					(2)in paragraph (3),
			 by striking under section 5203(d)(3); and
				(3)by adding at the
			 end the following:
					
						(5)Charter support
				organizationThe term charter support organization
				means a nonprofit, non-governmental entity that provides, on a statewide or
				regional basis, assistance to developers during the planning, program design,
				and initial implementation of a charter school, and technical assistance to
				operating charter schools.
						(6)Expansion of a
				high-quality charter schoolThe term expansion of a
				high-quality charter school means a high-quality charter school that
				either significantly increases its enrollment or adds one or more grades to its
				school.
						(7)High-quality
				charter schoolThe term high-quality charter school
				means a charter school that—
							(A)shows evidence of
				strong academic results;
							(B)has no
				significant issues in the areas of student safety, financial management, or
				statutory or regulatory compliance;
							(C)has demonstrated
				success in significantly increasing student academic achievement and attainment
				for all students served by charter schools; and
							(D)has demonstrated
				success in increasing student academic achievement for the subgroups of
				students described in section 1111(b)(2)(B)(viii).
							(8)Replicable,
				high-quality charter school modelThe term replicable,
				high-quality charter school model means a high-quality charter school
				that will open a new campus under an existing
				charter.
						.
				408.Authorization
			 of appropriationsSection 5211
			 (20 U.S.C. 7221j) is amended to read as follows:
				
					5211.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $241,507,000 for each
				of fiscal years 2014 through
				2018.
					.
			409.General
			 provisionsTitle V (20 U.S.C.
			 7201 et seq.) is amended by—
				(1)striking part
			 A;
				(2)striking subparts
			 2 and 3 of part B;
				(3)striking part
			 D;
				(4)in part B, by
			 striking Subpart 1—Charter
			 School Programs;
				(5)by redesignating
			 part B as part A; and
				(6)by redesignating
			 part C as part B.
				VState innovation
			 and flexibility
			501.PurposesThe purposes of this title are to—
				(1)support State,
			 local, and tribal leadership and innovation in preparing all students to meet
			 State-developed academic content standards and student academic achievement
			 standards;
				(2)establish a
			 process to permit State, local, and tribal educational leaders to implement
			 alternative and innovative strategies to improve academic achievement for all
			 students and otherwise meet the purposes of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.);
				(3)provide States
			 and local educational agencies with maximum flexibility in using Federal funds
			 provided under this Act; and
				(4)direct the
			 Secretary of Education to defer to State, local, and tribal judgments regarding
			 how best to accomplish the purposes of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301 et seq.).
				502.Transferability
			 of fundsSection 6123 (20
			 U.S.C. 7305b) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking not more than 50
			 percent of the nonadministrative State funds and inserting all,
			 or any lesser amount, of State funds; and
						(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:
							
								(A)Any provision of
				title II.
								(B)Any provision of
				title IV.
								;
				and
						(B)in paragraph (2),
			 by striking and subject to the 50 percent limitation described in
			 paragraph (1); and
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking (except and all that follows
			 through subparagraph (C)) and inserting may transfer all,
			 or any lesser amount, of the funds allocated to it;
						(ii)by
			 striking subparagraph (B);
						(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
						(iv)in
			 subparagraph (B), as redesignated by clause (iii), by striking and
			 subject to the percentage limitation described in subparagraph (A) or (B), as
			 applicable; and
						(B)in paragraph
			 (2)—
						(i)by
			 striking subparagraph (A), (B), or (C) and inserting
			 subparagraph (A) or (B); and
						(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:
							
								(A)Any provision of
				title II.
								(B)Any provision of
				title
				IV.
								.
						503.Waivers of
			 statutory and regulatory requirementsSection 9401 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7861) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				general
							(1)Request for
				waiverA State educational agency, local educational agency
				(through a State educational agency), or Indian tribe that receives funds under
				a program authorized under this Act may submit a request to the Secretary to
				waive any statutory or regulatory requirement of this Act.
							(2)Receipt of
				waiverExcept as provided in subsection (c), the Secretary shall
				waive any statutory or regulatory requirement of this Act for a State
				educational agency, local educational agency, Indian tribe, or school (through
				a local educational agency), that submits a waiver request pursuant to this
				subsection.
							;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by inserting , which shall
			 include a plan after waiver request to the
			 Secretary;
						(ii)in
			 subparagraph (B), by striking and how the waiving of those requirements
			 will and all that follows through the end, and inserting a
			 semicolon;
						(iii)by
			 redesignating subparagraph (E) as subparagraph (F); and
						(iv)by
			 striking subparagraphs (C) and (D), and inserting the following:
							
								(C)describes the
				methods the State educational agency, local educational agency, or Indian tribe
				will use to—
									(i)monitor the
				effectiveness of the implementation of the plan; and
									(ii)assure regular
				evaluation and continuous improvement of the plan;
									(D)as applicable to
				the waiver request, includes information on how the State educational agency,
				local educational agency, or Indian tribe will maintain and improve
				transparency in reporting to parents and the public on student achievement and
				school performance, including the achievement of students according to the
				student subgroups described in subclauses (I) through (IV) of section
				1111(b)(2)(B)(viii);
				and
								;
						(B)in paragraph
			 (2)(B)(i)(II), by striking (on behalf of, and based on the requests of,
			 local educational agencies) and inserting (on their own behalf,
			 or on behalf of, and based on the requests of, local educational agencies in
			 the State);
					(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), in the matter preceding clause (i), by inserting or on
			 behalf of local educational agencies in the State, after acting
			 on its own behalf,; and
						(ii)in
			 subparagraph (B), by striking reviewed by the State educational
			 agency and inserting reviewed and approved by the State
			 educational agency before being submitted to the Secretary; and
						(D)by adding at the
			 end the following:
						
							(4)Waiver
				determination, demonstration, and revision
								(A)In
				generalThe Secretary shall approve a waiver request not more
				than 90 days after the date on which such request is submitted, unless the
				Secretary determines and demonstrates that—
									(i)the waiver
				request does not meet the requirements of this section; and
									(ii)the waiver is
				not permitted under subsection (c).
									(B)Waiver
				determination and revisionIf the Secretary determines and
				demonstrates that the waiver request does not meet the requirements of this
				section, the Secretary shall—
									(i)immediately—
										(I)notify the State
				educational agency, local educational agency, or Indian tribe of such
				determination; and
										(II)at the request
				of the State educational agency, local educational agency, or Indian tribe,
				provide detailed reasons for such determination in writing;
										(ii)offer the State
				educational agency, local educational agency, or Indian tribe an opportunity to
				revise and resubmit the waiver request not more than 60 days after the date of
				such determination; and
									(iii)if the
				Secretary determines that the resubmission does not meet the requirements of
				this section, at the request of the State educational agency, local educational
				agency, or Indian tribe, conduct a public hearing not more than 30 days after
				the date of such resubmission.
									(C)Waiver
				disapprovalThe Secretary may disapprove a waiver request
				if—
									(i)the State
				educational agency, local educational agency, or Indian tribe has been notified
				and offered an opportunity to revise and resubmit the waiver request, as
				described under clauses (i) and (ii) of subparagraph (B); and
									(ii)the State
				educational agency, local educational agency, or Indian tribe—
										(I)does not revise
				and resubmit the waiver request; or
										(II)revises and
				resubmits the waiver request, and the Secretary determines that such waiver
				request does not meet the requirements of this section after a hearing
				conducted under subparagraph (B)(iii).
										(D)External
				conditionsThe Secretary shall not disapprove a waiver request
				under this section based on conditions outside the scope of the waiver
				request.
								;
					(3)in subsection
			 (c), by striking paragraph (2) and redesignating paragraphs (3), (4), (5), (6),
			 (7), (8), (9), and (10) as paragraphs (2), (3), (4), (5), (6), (7), (8), and
			 (9);
				(4)in subsection
			 (d)—
					(A)in the heading,
			 by adding ;
			 Limitations after Duration and Extension of
			 Waiver; and
					(B)by adding at the
			 end the following:
						
							(3)Specific
				limitationsThe Secretary shall not place any requirements on a
				State educational agency, local educational agency, or Indian tribe, as a
				condition of approval of a waiver
				request.
							;
					(5)by striking
			 subsection (e) and inserting the following:
					
						(e)ReportsA
				State educational agency, local educational agency, and Indian Tribe receiving
				a waiver under this section shall describe, as part of, and pursuant to, the
				required annual reporting under section 1111(e), the progress of schools
				covered under the provisions of such waiver toward increasing academic
				achievement.
						;
				and
				(6)in subsection
			 (f), by inserting and the recipient of the waiver has failed to make
			 revisions needed to carry out the purpose of the waiver, after
			 has been inadequate to justify a continuation of the
			 waiver.
				504.Maintenance of
			 effortSection 9521 (20 U.S.C.
			 7901) is repealed.
			505.Plan approval
			 processTitle IX (20 U.S.C.
			 7801 et seq.) is amended by adding at the end the following:
				
					GApproval and
				disapproval of State plans and local applications
						9701.Approval and
				disapproval of State plans
							(a)Deemed
				approvalA plan submitted by a State pursuant to section 2104(d)
				or section 4103(d) shall be deemed to be approved by the Secretary unless the
				Secretary makes a written determination, prior to the expiration of the 120-day
				period beginning on the date on which the Secretary received the plan, that the
				plan is not in compliance with section 2104(d) or section 4103(d), as
				applicable.
							(b)Disapproval
				process
								(1)In
				generalThe Secretary shall not finally disapprove a plan
				submitted under section 2104(d) or section 4103(d), except after giving the
				State educational agency notice and an opportunity for a hearing.
								(2)NotificationIf
				the Secretary finds that the plan is not in compliance, in whole or in part,
				with section 2104(d) or section 4103(d), as applicable, the Secretary
				shall—
									(A)give the State
				educational agency notice and an opportunity for a hearing; and
									(B)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
										(i)cite the specific
				provisions in the plan that are not in compliance; and
										(ii)request
				additional information, only as to the noncompliant provisions, needed to make
				the plan compliant.
										(3)ResponseIf
				the State educational agency responds to the Secretary’s notification described
				in paragraph (2)(B) during the 45-day period beginning on the date on which the
				State educational agency received the notification, and resubmits the plan with
				the requested information described in paragraph (2)(B)(ii), the Secretary
				shall approve or disapprove such plan prior to the later of—
									(A)the expiration of
				the 45-day period beginning on the date on which the plan is resubmitted;
				or
									(B)the expiration of
				the 120-day period described in subsection (a).
									(4)Failure to
				respondIf the State educational agency does not respond to the
				Secretary’s notification described in paragraph (2)(B) during the 45-day period
				beginning on the date on which the State educational agency received the
				notification, such plan shall be deemed to be disapproved.
								9702.Approval and
				disapproval of local educational agency applications
							(a)Deemed
				approvalAn application submitted by a local educational agency
				pursuant to section 2105(b) or section 4104(b) shall be deemed to be approved
				by the State educational agency unless the State educational agency makes a
				written determination, prior to the expiration of the 120-day period beginning
				on the date on which the State educational agency received the application,
				that the application is not in compliance with section 2105(b) or section
				4104(b), as applicable.
							(b)Disapproval
				process
								(1)In
				generalThe State educational agency shall not finally disapprove
				an application submitted under section 2105(b) or section 4104(b), except after
				giving the local educational agency notice and opportunity for a
				hearing.
								(2)NotificationIf
				the State educational agency finds that the application is not in compliance,
				in whole or in part, with section 2105(b) or section 4104(b), as applicable,
				the State educational agency shall—
									(A)give the local
				educational agency notice and an opportunity for a hearing; and
									(B)notify the local
				educational agency of the finding of noncompliance, and in such notification,
				shall—
										(i)cite the specific
				provisions in the application that are not in compliance; and
										(ii)request
				additional information, only as to the noncompliant provisions, needed to make
				the application compliant.
										(3)ResponseIf
				the local educational agency responds to the State educational agency’s
				notification described in paragraph (2)(B) during the 45-day period beginning
				on the date on which the local educational agency received the notification,
				and resubmits the application with the requested information described in
				paragraph (2)(B)(ii), the State educational agency shall approve or disapprove
				such application prior to the later of—
									(A)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
									(B)the expiration of
				the 120-day period described in subsection (a).
									(4)Failure to
				respondIf the local educational agency does not respond to the
				State educational agency’s notification described in paragraph (2)(B) during
				the 45-day period beginning on the date on which the local educational agency
				received the notification, such application shall be deemed to be
				disapproved.
								.
			VIExtensions of
			 authorizations
			601.English
			 learners and immigrant studentsSection 3001 (20 U.S.C. 6801) is amended by
			 striking $750,000,000 for fiscal year 2002 and such sums as may be
			 necessary for each of the 5 succeeding fiscal years. and inserting
			 $693,848,000 for each of fiscal years 2014 through 2018..
			602.Magnet school
			 assistanceSection 5311 (20
			 U.S.C. 7231j) is amended by striking $125,000,000 for fiscal year 2002
			 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years. and inserting $91,647,000 for each of fiscal years 2014
			 through 2018..
			603.Rural
			 education achievement programSection 6234 (20 U.S.C. 7355c) is amended by
			 striking $300,000,000 for fiscal year 2002 and such sums as may be
			 necessary for each of the 5 succeeding fiscal years and inserting
			 $169,840,000 for each of fiscal years 2014 through 2018.
			604.Indian, Native
			 Hawaiian, and Alaska Native Education
				(a)Grants to local
			 educational agencies and tribesSection 7152 (20 U.S.C. 7492) is
			 amended to read as follows:
					
						7152.Authorizations
				of appropriations
							(a)Subpart
				1For the purpose of carrying out subpart 1, there are authorized
				to be appropriated $100,381,000 for each of fiscal years 2014 through
				2018.
							(b)Subpart
				2For the purpose of carrying out subpart 2, there are authorized
				to be appropriated $17,993,000 for each of fiscal years 2014 through
				2018.
							(c)Subpart
				3For the purpose of carrying out subpart 3, there are authorized
				to be appropriated $5,565,000 for each of fiscal years 2014 through
				2018.
							.
				(b)Native Hawaiian
			 educationSection 7205(c) (20 U.S.C. 7515(c)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section and section 7204 $32,397,000 for each of fiscal years 2014 through
				2018.
							; and
				
					(2)in paragraph (2),
			 by striking for fiscal year 2002 and each of the 5 succeeding fiscal
			 years and inserting for fiscal years 2014 through
			 2018.
					(c)Alaska Native
			 educationSection 7304(d)(1) (20 U.S.C. 7544(d)(1)) is amended by
			 striking such sums as may be necessary for fiscal year 2002 and each of
			 the 5 succeeding fiscal years. and inserting $31,453,000 for
			 each of fiscal years 2014 through 2108..
				605.Impact
			 aidSection 8014 (20 U.S.C.
			 7714) is amended—
				(1)in subsection
			 (a), by striking $32,000,000 for fiscal year 2000 and such sums as may
			 be necessary for each of the seven succeeding fiscal years. and
			 inserting $63,445,000 for each of fiscal years 2014 through
			 2018.;
				(2)in subsection
			 (b), by striking $809,400,000 for fiscal year 2000 and such sums as may
			 be necessary for each of the seven succeeding fiscal years. and
			 inserting $1,093,203,000 for each of fiscal years 2014 through
			 2018.;
				(3)in subsection
			 (c), by striking $50,000,000 for fiscal year 2000 and such sums as may
			 be necessary for each of the seven succeeding fiscal years. and
			 inserting $45,881,000 for each of fiscal years 2014 through
			 2018.;
				(4)in subsection
			 (e), by striking $10,052,000 for fiscal year 2000 and such sums as may
			 be necessary for fiscal year 2001, $150,000,000 for fiscal year 2002, and such
			 sums as may be necessary for each of the five succeeding fiscal years.
			 and inserting $16,529,000 for each of fiscal years 2014 through
			 2018.; and
				(5)in subsection
			 (f), by striking $5,000,000 for fiscal year 2000 and such sums as may be
			 necessary for each of the seven succeeding fiscal years. and inserting
			 $4,591,000 for each of fiscal years 2014 through 2018..
				606.McKinney-Vento
			 Homeless AssistanceSection
			 726 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11435) is amended
			 by striking $100,000,000 for fiscal year 2009 and such sums as may be
			 necessary for each subsequent fiscal year. and inserting
			 $61,771,000 for each of fiscal years 2014 through 2018..
			
